Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 1 of 138




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SPECTRUM DYNAMICS MEDICAL
LIMITED,
                                                     Case No.: 18-cv-11386 (VSB)
                               Plaintiff,
                                                     JURY TRIAL DEMANDED
               v.

GENERAL ELECTRIC COMPANY, GE
HEALTHCARE, INC., GE MEDICAL
SYSTEMS ISRAEL LTD., JEAN-PAUL
BOUHNIK, SERGIO STEINFELD, ARIE
ESCHO, NATHAN HERMONY, and YARON
HEFETZ,

                               Defendants.


 PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSIONS (NOS. 1-1672) TO
DEFENDANTS GENERAL ELECTRIC COMPANY, GE HEALTHCARE, INC., AND
                 GE MEDICAL SYSTEMS ISRAEL LTD.

       Pursuant to Rule 36 of the Federal Rules of Civil Procedure, Plaintiff Spectrum

Dynamics Medical Limited hereby serves this First Set of Requests For Admission be

answered fully under oath in accordance with the Instructions and Definitions below by GE

Defendants General Electric Company, GE Healthcare, Inc., and GE Medical Systems Israel

Ltd. within thirty (30) days of service.

                                       INSTRUCTIONS

1.     These Requests for Admission are to be read and interpreted in accordance with the

Instructions and Definitions set forth herein.

2.     The form of Responses to these Requests for Admission is to comply with Fed. R.

Civ. P. 36.

3.     Each Response shall specifically admit or deny the truth of the statement as well as

set forth in detail the reasons why GE Defendants admit or deny the truth of such statement.



                                                 1
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 2 of 138



4.     These Requests for Admission shall be deemed continuing with respect to any

additional information which becomes known to GE Defendants or their counsel up to and

including the time of trial, or so long as the above-captioned matter is pending before this

Court. Responses hereto shall be enlarged, diminished, or otherwise modified to include any

information required by Fed. R. Civ. P. 26 (e) (1) as acquired by GE Defendants subsequent

to the date of its respective Responses hereto within a reasonable time after the acquisition of

such information.

                                        DEFINITIONS

       The following Definitions are to be used for each Request For Admission below:

1.     “Spectrum” shall mean the Plaintiff Spectrum Dynamics Medical Limited, and all

predecessors in interest.

2.     “GE” or “GE Defendants” shall mean collectively Defendants General Electric

Company, GE Healthcare, Inc., and GE Medical Systems Israel Ltd., and all affiliates,

subsidiaries, and predecessors or successors thereof, and all past or present directors, officers,

employees, agents.

3.     “Obligated Individual(s)” shall mean individually and/or collectively Jean-Paul

Bouhnik, Sergio Steinfeld, Arie Escho, and Nathan Hermony.

4.     “Defendant(s)” or “you” shall mean individually and/or collectively one or more of

the GE Defendant(s) and Obligated Individual(s) and Defendant Yaron Hefetz.

5.     “2009 Agreement” shall mean the “Amended and Restated Mutual Confidentiality

and Non-Use Agreement” effective September 16, 2009, and any predecessor agreements.

6.     “Spectrum Information” shall be accorded the definition provided in Paragraph C of

the 2009 Agreement and reflected in Paragraphs 47-48 of the First Amended Complaint [D.I.

36], including Spectrum Trade Secret(s).

7.     “Spectrum Trade Secret(s)” shall mean the Trade Secrets A-Q identified in


                                                  2
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 3 of 138



Paragraphs 197-466 of the First Amended Complaint [D.I. 36] as well as any additional trade

secrets identified in the Spectrum Trade Secret Chart being served in accordance with the

Court’s direction during the January 8, 2021 hearing and associated Order [D.I. 171]

memorializing the same.

8.     “GE Diligence Personnel” shall mean the individuals identified in Paragraph 59 of the

First Amended Complaint [D.I. 36], as well as any Person that received access to Spectrum

Information, whether or not such Person executed the 2009 Agreement.

9.     “GE Imitation Device” shall mean the GE full body multi-organ scanner that was

shown at the Rambam Medical Center in Haifa, Israel or any similar device sometimes

referred to by GE as the “Stargate device.”

10.    “GE Diligence Process” shall mean the due diligence performed by GE Diligence

Personnel during 2009-2012 where GE Diligence Personnel sought and received access to

confidential Spectrum Information, including Trade Secrets A-Q.

11.    “Diligence Meeting(s)” shall mean any meeting (whether in-person or remotely)

between GE Diligence Personnel and Spectrum personnel, including but not limited to the

meetings where Spectrum provided the 2009 Due Diligence Presentations, 2010 Due

Diligence Presentations, and 2012 Due Diligence Presentations, as well as the 2009

meeting(s), 2010 meeting(s), and 2012 meeting(s) as described in Paragraphs 184-193 of the

First Amended Complaint [D.I. 36].

12.    “Spectrum Data Room” shall mean the electronic or online repository of information

where Spectrum made Spectrum Information and Spectrum Trade Secrets available to GE

Diligence Personnel during the GE Diligence Process.

13.    “USPTO” shall mean the United States Patent and Trademark Office, including any

employees thereof.

14.    “Patent Prosecution Counsel” shall mean Counsel, including in-house GE attorneys


                                              3
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 4 of 138



and patent agents as well as any outside patent counsel, patent agent, or Person involved in

filing and prosecuting each Misappropriated GE Patent and Related Patens in each country.

15.    “Section 256 GE Patent(s)” shall mean individually and/or collectively U.S. Patent

No. 9,895,113 (“the ‘113 patent”); U.S. Patent No. 9,029,791 (“the ‘791 patent”); U.S. Patent

No. 9,439,607 (“the ‘607 patent”); U.S. Patent No. 9,579,072 (“the ‘072 patent”); U.S. Patent

No. 9,895,114 (“the ‘114 patent”); U.S. Patent No. 9,482,562 (“the ‘562 patent”); U.S. Patent

No. 9,295,439 (“the ‘439 patent”); U.S. Patent No. 9,402,595 (“the ‘595 patent”); U.S. Patent

No. 9,442,197 (“the ‘197 patent”); U.S. Patent No. 9,392,982 (“the ‘982 patent”); U.S. Patent

No. 9,915,737 (“the ‘737 patent”); U.S. Patent No. 9,801,597 (“the ‘597 patent”); U.S. Patent

No. 10,575,802 (“the ‘802 patent”).

16.    “Misappropriated GE Patents” shall mean collectively the Section 256 GE Patents as

well as U.S. Patent No. 9,763,631 (“the ‘631 patent”), U.S. Patent No. 9,554,489 (“the ‘489

patent”), U.S. Patent No. 9,599,490 (“the ‘490 patent”), U.S. Patent Pub. No. 2018/0110496

(“the ‘496 publication,” now issued as U.S. Patent No. 10,478,133 (“the ‘133 patent”)), and

U.S. Patent Pub. No. 2018/0259659 (“the ‘659 publication,” now issued as U.S. Patent No.

10,656,291 (“the ‘291 patent”)).

17.    “Asserted GE Patents” shall mean the ’439 patent and the ’595 patent.

18.    “The ‘721 PCT” shall mean PCT/IB2013/053721 (“’721 PCT”)(filed as WO

2013/168111 and subsequently, U.S. Application No. 14/399,975, and published as U.S.

Patent Pub. No. 2015/0119704).

19.     “Invention” means every alleged invention or alleged discovery disclosed or claimed

in each of the Misappropriated GE Patents and/or the ‘721 PCT.            By using the term

“invention,” Plaintiff does not admit that any of the claims of the Misappropriated GE Patents

or any other patent to GE are valid or that any of these patents disclose or claim a patentable

invention.


                                                4
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 5 of 138



20.    “Inventors” shall mean the Persons named as an inventor on each respective

Misappropriated GE Patent(s) and/or the ‘721 PCT, including any Certificate of Correction

thereto.

21.    “Related Application” means any U.S. patent application which claims priority to any

patent application to which each respective Misappropriated GE Patent(s) and/or the ‘721

PCT also claim priority (including, continuation applications, continuation-in-part

applications, divisional applications, reissue applications, reexamination applications, parent

applications, grandparent applications, or other predecessor applications), or to any

application whose benefit is claimed in the Misappropriated GE Patent(s) and/or the ‘721

PCT, whether or not abandoned and whether or not issued.

22.    “Foreign Counterpart” means any and all non-U.S. patent applications (including PCT

International applications) or patents corresponding to or which claims priority to any patent

application to which the Misappropriated GE Patent(s) and/or the ‘721 PCT also claim

priority or any Related Application, whether or not abandoned and whether or not issued.

23.    “Related Patent” means any issued Related Application and Foreign Counterpart. For

U.S. Patent No. 9,295,439, Related Patent shall include PCT/US14/55822; WO 2015/094440;

U.S. Patent No. 9,029,791; U.S. Patent No. 9,182,507; U.S. Patent No. 9,213,110; U.S.

Patent No. 9,439,607; PCT/US16/38352; WO 2017/039787; U.S. Patent No. 9,297,913; U.S.

Patent No. 9,392,981; U.S. Patent No. 9,606,247; U.S. Patent No. 9,903,962; and U.S. Patent

No. 10,209,376.

24.    “Person” shall mean any natural person or any legal entity, including, without

limitation, any business or governmental entity, association, company, firm, association,

partnership, government agency, or other entity and its officers, directors, partners,

employees, former employees, representatives, and agents.

25.    “Communication” shall mean the transmittal of information (in the form of facts,


                                                5
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 6 of 138



ideas, inquiries, or otherwise).

26.     “Document” shall be synonymous in meaning and equal in scope to the usage of the

term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A). A draft

or non-identical copy is a separate document within the meaning of this term.

27.     “Identify” shall mean with respect to Persons giving, to the extent known, the

person’s full name, present or last known address, and when referring to a natural person,

additionally, the person or last known place of employment.         Once a person has been

identified in accordance with this subparagraph, only the name of that person need be listed

in response to subsequent discovery requesting the identification of that person.

28.     “Parties” shall mean “Plaintiff” or “Defendant(s)” as well as party’s full or

abbreviated name or a pronoun referring to a party mean the party and, where applicable, its

officers, directors, employees, partners, corporate parent, subsidiaries or affiliates.   This

definition is not intended to impose a discovery obligation on any person who is not a party

to the litigation.

29.     “Presentation” shall mean any presentation, poster presentation, seminar, lecture,

colloquium, class, round table discussion, webinar, and the like.

30.     “Thing” shall mean any tangible object other than a document including, without

limitation, product samples, formulations and preparations.

31.     “Concerning” shall mean relating to, referring to, describing, evidencing or

constituting.

32.     “All,” “Any,” and “Each” shall each be construed as encompassing any and all.

33.     “And” and “Or” shall be construed either disjunctively or conjunctively as necessary

to bring within the scope of discovery requests that might otherwise be construed to be

outside of its scope.

34.     “Number” shall mean the use of the singular form of any word includes the plural and


                                                6
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 7 of 138



vice versa.

35.    “Business plan” shall mean any plan, preparation, goal, objective, or other intention

concerning commercial activities.

36.    “Prior art” shall be construed in keeping with its generally accepted meaning under

the version of 35 U.S.C. §102 in effect (whether pre or post AIA) with respect to the

respective Misappropriated GE Patent(s).

37.    Documents and things in the “possession,” “custody,” or “control” of GE Defendants

refers to possession, custody or control by any one or a combination of the following persons

or organizations:

       a.       either Defendant General Electric Company, GE Healthcare, Inc., GE Medical
       Systems Israel Ltd., Jean-Paul Bouhnik, Sergio Steinfeld, Arie Escho, Nathan
       Hermony, and/or Yaron Hefetz;
       b.       Any entity in privity with either Defendant and/or Defendants concerning the
       Misappropriated GE Patents;
       c.       Any corporation or other entity controlled by or affiliated with either
       Defendant and/or Defendants or controlling either Defendant and/or Defendants as its
       subsidiary;
       d.       Any principal, officer, employee, agent, representative, or consultant of or for
       either Defendant and/or Defendants or any such controlled or affiliated corporation or
       entity; and,
       e.       Counsel for either Defendant and/or Defendants or any such controlled or
       affiliated corporation or entity.

38.    “Manufacturer” shall mean any entity, including but not limited to any organization,

company, corporation, business, or natural person that participated in the physical

construction of a thing.

39.    “Including” shall be construed broadly, as “including but not limited to” or “including

without limitation.”

                              REQUESTS FOR ADMISSION

Request for Admission No. 1

Admit that Yaron Hefetz executed the 2009 Agreement.



                                                7
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 8 of 138



Request for Admission No. 2

Admit that Yaron Hefetz did not execute the 2009 Agreement.

Request for Admission No. 3

Admit that Yaron Hefetz is subject to the terms, including confidentiality obligations, of the
2009 Agreement.

Request for Admission No. 4

Admit that Yaron Hefetz is not subject to the terms, including confidentiality obligations, of
the 2009 Agreement.

Request for Admission No. 5

Admit that Yaron Hefetz accessed Spectrum Information before January 1, 2009.

Request for Admission No. 6

Admit that Yaron Hefetz did not access Spectrum Information before January 1, 2009.

Request for Admission No. 7

Admit that Yaron Hefetz accessed Spectrum Information in 2009.

Request for Admission No. 8

Admit that Yaron Hefetz did not access Spectrum Information in 2009.

Request for Admission No. 9

Admit that Yaron Hefetz accessed Spectrum Information in 2010.

Request for Admission No. 10

Admit that Yaron Hefetz did not access Spectrum Information in 2010.

Request for Admission No. 11

Admit that Yaron Hefetz accessed Spectrum Information in 2011.

Request for Admission No. 12

Admit that Yaron Hefetz did not access Spectrum Information in 2011.

Request for Admission No. 13

Admit that Yaron Hefetz accessed Spectrum Information in 2012.

Request for Admission No. 14

Admit that Yaron Hefetz did not access Spectrum Information in 2012.

                                                 8
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 9 of 138



Request for Admission No. 15

Admit that Yaron Hefetz accessed the Spectrum Data Room in 2009.

Request for Admission No. 16

Admit that Yaron Hefetz did not access the Spectrum Data Room in 2009.

Request for Admission No. 17

Admit that Yaron Hefetz accessed the Spectrum Data Room in 2010.

Request for Admission No. 18

Admit that Yaron Hefetz did not access the Spectrum Data Room in 2010.

Request for Admission No. 19

Admit that Yaron Hefetz accessed the Spectrum Data Room in 2011.

Request for Admission No. 20

Admit that Yaron Hefetz did not access the Spectrum Data Room in 2011.

Request for Admission No. 21

Admit that Yaron Hefetz accessed the Spectrum Data Room in 2012.

Request for Admission No. 22

Admit that Yaron Hefetz did not access the Spectrum Data Room in 2012.

Request for Admission No. 23

Admit that Jean-Paul Bouhnik executed the 2009 Agreement.

Request for Admission No. 24

Admit that Jean-Paul Bouhnik did not execute the 2009 Agreement.

Request for Admission No. 25

Admit that Jean-Paul Bouhnik is subject to the terms, including confidentiality obligations, of
the 2009 Agreement.

Request for Admission No. 26

Admit that Jean-Paul Bouhnik is not subject to the terms, including confidentiality
obligations, of the 2009 Agreement.

Request for Admission No. 27

Admit that Jean-Paul Bouhnik accessed Spectrum Information before January 1, 2009.

                                                9
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 10 of 138



 Request for Admission No. 28

 Admit that Jean-Paul Bouhnik did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 29

 Admit that Jean-Paul Bouhnik accessed Spectrum Information in 2009.

 Request for Admission No. 30

 Admit that Jean-Paul Bouhnik did not access Spectrum Information in 2009.

 Request for Admission No. 31

 Admit that Jean-Paul Bouhnik accessed Spectrum Information in 2010.

 Request for Admission No. 32

 Admit that Jean-Paul Bouhnik did not access Spectrum Information in 2010.

 Request for Admission No. 33

 Admit that Jean-Paul Bouhnik accessed Spectrum Information in 2011.

 Request for Admission No. 34

 Admit that Jean-Paul Bouhnik did not access Spectrum Information in 2011.

 Request for Admission No. 35

 Admit that Jean-Paul Bouhnik accessed Spectrum Information in 2012.

 Request for Admission No. 36

 Admit that Jean-Paul Bouhnik did not access Spectrum Information in 2012.

 Request for Admission No. 37

 Admit that Jean-Paul Bouhnik accessed the Spectrum Data Room in 2009.

 Request for Admission No. 38

 Admit that Jean-Paul Bouhnik did not access the Spectrum Data Room in 2009.

 Request for Admission No. 39

 Admit that Jean-Paul Bouhnik accessed the Spectrum Data Room in 2010.




                                              10
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 11 of 138



 Request for Admission No. 40

 Admit that Jean-Paul Bouhnik did not access the Spectrum Data Room in 2010.

 Request for Admission No. 41

 Admit that Jean-Paul Bouhnik accessed the Spectrum Data Room in 2011.

 Request for Admission No. 42

 Admit that Jean-Paul Bouhnik did not access the Spectrum Data Room in 2011.

 Request for Admission No. 43

 Admit that Jean-Paul Bouhnik accessed the Spectrum Data Room in 2012.

 Request for Admission No. 44

 Admit that Jean-Paul Bouhnik did not access the Spectrum Data Room in 2012.

 Request for Admission No. 45

 Admit that Sergio Steinfeld executed the 2009 Agreement.

 Request for Admission No. 46

 Admit that Sergio Steinfeld did not execute the 2009 Agreement.

 Request for Admission No. 47

 Admit that Sergio Steinfeld is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 48

 Admit that Sergio Steinfeld is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 49

 Admit that Sergio Steinfeld accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 50

 Admit that Sergio Steinfeld did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 51

 Admit that Sergio Steinfeld accessed Spectrum Information in 2009.

 Request for Admission No. 52

 Admit that Sergio Steinfeld did not access Spectrum Information in 2009.

                                                  11
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 12 of 138



 Request for Admission No. 53

 Admit that Sergio Steinfeld accessed Spectrum Information in 2010.

 Request for Admission No. 54

 Admit that Sergio Steinfeld did not access Spectrum Information in 2010.

 Request for Admission No. 55

 Admit that Sergio Steinfeld accessed Spectrum Information in 2011.

 Request for Admission No. 56

 Admit that Sergio Steinfeld did not access Spectrum Information in 2011.

 Request for Admission No. 57

 Admit that Sergio Steinfeld accessed Spectrum Information in 2012.

 Request for Admission No. 58

 Admit that Sergio Steinfeld did not access Spectrum Information in 2012.

 Request for Admission No. 59

 Admit that Sergio Steinfeld accessed the Spectrum Data Room in 2009.

 Request for Admission No. 60

 Admit that Sergio Steinfeld did not access the Spectrum Data Room in 2009.

 Request for Admission No. 61

 Admit that Sergio Steinfeld accessed the Spectrum Data Room in 2010.

 Request for Admission No. 62

 Admit that Sergio Steinfeld did not access the Spectrum Data Room in 2010.

 Request for Admission No. 63

 Admit that Sergio Steinfeld accessed the Spectrum Data Room in 2011.

 Request for Admission No. 64

 Admit that Sergio Steinfeld did not access the Spectrum Data Room in 2011.

 Request for Admission No. 65

 Admit that Sergio Steinfeld accessed the Spectrum Data Room in 2012.




                                               12
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 13 of 138



 Request for Admission No. 66

 Admit that Sergio Steinfeld did not access the Spectrum Data Room in 2012.

 Request for Admission No. 67

 Admit that Arie Escho executed the 2009 Agreement.

 Request for Admission No. 68

 Admit that Arie Escho did not execute the 2009 Agreement.

 Request for Admission No. 69

 Admit that Arie Escho is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 70

 Admit that Arie Escho is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 71

 Admit that Arie Escho accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 72

 Admit that Arie Escho did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 73

 Admit that Arie Escho accessed Spectrum Information in 2009.

 Request for Admission No. 74

 Admit that Arie Escho did not access Spectrum Information in 2009.

 Request for Admission No. 75

 Admit that Arie Escho accessed Spectrum Information in 2010.

 Request for Admission No. 76

 Admit that Arie Escho did not access Spectrum Information in 2010.

 Request for Admission No. 77

 Admit that Arie Escho accessed Spectrum Information in 2011.




                                                 13
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 14 of 138



 Request for Admission No. 78

 Admit that Arie Escho did not access Spectrum Information in 2011.

 Request for Admission No. 79

 Admit that Arie Escho accessed Spectrum Information in 2012.

 Request for Admission No. 80

 Admit that Arie Escho did not access Spectrum Information in 2012.

 Request for Admission No. 81

 Admit that Arie Escho accessed the Spectrum Data Room in 2009.

 Request for Admission No. 82

 Admit that Arie Escho did not access the Spectrum Data Room in 2009.

 Request for Admission No. 83

 Admit that Arie Escho accessed the Spectrum Data Room in 2010.

 Request for Admission No. 84

 Admit that Arie Escho did not access the Spectrum Data Room in 2010.

 Request for Admission No. 85

 Admit that Arie Escho accessed the Spectrum Data Room in 2011.

 Request for Admission No. 86

 Admit that Arie Escho did not access the Spectrum Data Room in 2011.

 Request for Admission No. 87

 Admit that Arie Escho accessed the Spectrum Data Room in 2012.

 Request for Admission No. 88

 Admit that Arie Escho did not access the Spectrum Data Room in 2012.

 Request for Admission No. 89

 Admit that Nathan Hermony executed the 2009 Agreement.

 Request for Admission No. 90

 Admit that Nathan Hermony did not execute the 2009 Agreement.




                                              14
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 15 of 138



 Request for Admission No. 91

 Admit that Nathan Hermony is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 92

 Admit that Nathan Hermony is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 93

 Admit that Nathan Hermony accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 94

 Admit that Nathan Hermony did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 95

 Admit that Nathan Hermony accessed Spectrum Information in 2009.

 Request for Admission No. 96

 Admit that Nathan Hermony did not access Spectrum Information in 2009.

 Request for Admission No. 97

 Admit that Nathan Hermony accessed Spectrum Information in 2010.

 Request for Admission No. 98

 Admit that Nathan Hermony did not access Spectrum Information in 2010.

 Request for Admission No. 99

 Admit that Nathan Hermony accessed Spectrum Information in 2011.

 Request for Admission No. 100

 Admit that Nathan Hermony did not access Spectrum Information in 2011.

 Request for Admission No. 101

 Admit that Nathan Hermony accessed Spectrum Information in 2012.

 Request for Admission No. 102

 Admit that Nathan Hermony did not access Spectrum Information in 2012.

 Request for Admission No. 103

 Admit that Nathan Hermony accessed the Spectrum Data Room in 2009.

                                                15
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 16 of 138



 Request for Admission No. 104

 Admit that Nathan Hermony did not access the Spectrum Data Room in 2009.

 Request for Admission No. 105

 Admit that Nathan Hermony accessed the Spectrum Data Room in 2010.

 Request for Admission No. 106

 Admit that Nathan Hermony did not access the Spectrum Data Room in 2010.

 Request for Admission No. 107

 Admit that Nathan Hermony accessed the Spectrum Data Room in 2011.

 Request for Admission No. 108

 Admit that Nathan Hermony did not access the Spectrum Data Room in 2011.

 Request for Admission No. 109

 Admit that Nathan Hermony accessed the Spectrum Data Room in 2012.

 Request for Admission No. 110

 Admit that Nathan Hermony did not access the Spectrum Data Room in 2012.

 Request for Admission No. 111

 Admit that Stephen Lightfoot executed the 2009 Agreement.

 Request for Admission No. 112

 Admit that Stephen Lightfoot did not execute the 2009 Agreement.

 Request for Admission No. 113

 Admit that Stephen Lightfoot is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 114

 Admit that Stephen Lightfoot is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 115

 Admit that Stephen Lightfoot accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 116

 Admit that Stephen Lightfoot did not access Spectrum Information before January 1, 2009.

                                                 16
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 17 of 138



 Request for Admission No. 117

 Admit that Stephen Lightfoot accessed Spectrum Information in 2009.

 Request for Admission No. 118

 Admit that Stephen Lightfoot did not access Spectrum Information in 2009.

 Request for Admission No. 119

 Admit that Stephen Lightfoot accessed Spectrum Information in 2010.

 Request for Admission No. 120

 Admit that Stephen Lightfoot did not access Spectrum Information in 2010.

 Request for Admission No. 121

 Admit that Stephen Lightfoot accessed Spectrum Information in 2011.

 Request for Admission No. 122

 Admit that Stephen Lightfoot did not access Spectrum Information in 2011.

 Request for Admission No. 123

 Admit that Stephen Lightfoot accessed Spectrum Information in 2012.

 Request for Admission No. 124

 Admit that Stephen Lightfoot did not access Spectrum Information in 2012.

 Request for Admission No. 125

 Admit that Stephen Lightfoot accessed the Spectrum Data Room in 2009.

 Request for Admission No. 126

 Admit that Stephen Lightfoot did not access the Spectrum Data Room in 2009.

 Request for Admission No. 127

 Admit that Stephen Lightfoot accessed the Spectrum Data Room in 2010.

 Request for Admission No. 128

 Admit that Stephen Lightfoot did not access the Spectrum Data Room in 2010.

 Request for Admission No. 129

 Admit that Stephen Lightfoot accessed the Spectrum Data Room in 2011.




                                              17
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 18 of 138



 Request for Admission No. 130

 Admit that Stephen Lightfoot did not access the Spectrum Data Room in 2011.

 Request for Admission No. 131

 Admit that Stephen Lightfoot accessed the Spectrum Data Room in 2012.

 Request for Admission No. 132

 Admit that Stephen Lightfoot did not access the Spectrum Data Room in 2012.

 Request for Admission No. 133

 Admit that Kelly Londy executed the 2009 Agreement.

 Request for Admission No. 134

 Admit that Kelly Londy did not execute the 2009 Agreement.

 Request for Admission No. 135

 Admit that Kelly Londy is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 136

 Admit that Kelly Londy is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 137

 Admit that Kelly Londy accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 138

 Admit that Kelly Londy did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 139

 Admit that Kelly Londy accessed Spectrum Information in 2009.

 Request for Admission No. 140

 Admit that Kelly Londy did not access Spectrum Information in 2009.

 Request for Admission No. 141

 Admit that Kelly Londy accessed Spectrum Information in 2010.

 Request for Admission No. 142

 Admit that Kelly Londy did not access Spectrum Information in 2010.

                                                 18
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 19 of 138



 Request for Admission No. 143

 Admit that Kelly Londy accessed Spectrum Information in 2011.

 Request for Admission No. 144

 Admit that Kelly Londy did not access Spectrum Information in 2011.

 Request for Admission No. 145

 Admit that Kelly Londy accessed Spectrum Information in 2012.

 Request for Admission No. 146

 Admit that Kelly Londy did not access Spectrum Information in 2012.

 Request for Admission No. 147

 Admit that Kelly Londy accessed the Spectrum Data Room in 2009.

 Request for Admission No. 148

 Admit that Kelly Londy did not access the Spectrum Data Room in 2009.

 Request for Admission No. 149

 Admit that Kelly Londy accessed the Spectrum Data Room in 2010.

 Request for Admission No. 150

 Admit that Kelly Londy did not access the Spectrum Data Room in 2010.

 Request for Admission No. 151

 Admit that Kelly Londy accessed the Spectrum Data Room in 2011.

 Request for Admission No. 152

 Admit that Kelly Londy did not access the Spectrum Data Room in 2011.

 Request for Admission No. 153

 Admit that Kelly Londy accessed the Spectrum Data Room in 2012.

 Request for Admission No. 154

 Admit that Kelly Londy did not access the Spectrum Data Room in 2012.

 Request for Admission No. 155

 Admit that Kevin Boyle executed the 2009 Agreement.




                                              19
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 20 of 138



 Request for Admission No. 156

 Admit that Kevin Boyle did not execute the 2009 Agreement.

 Request for Admission No. 157

 Admit that Kevin Boyle is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 158

 Admit that Kevin Boyle is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 159

 Admit that Kevin Boyle accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 160

 Admit that Kevin Boyle did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 161

 Admit that Kevin Boyle accessed Spectrum Information in 2009.

 Request for Admission No. 162

 Admit that Kevin Boyle did not access Spectrum Information in 2009.

 Request for Admission No. 163

 Admit that Kevin Boyle accessed Spectrum Information in 2010.

 Request for Admission No. 164

 Admit that Kevin Boyle did not access Spectrum Information in 2010.

 Request for Admission No. 165

 Admit that Kevin Boyle accessed Spectrum Information in 2011.

 Request for Admission No. 166

 Admit that Kevin Boyle did not access Spectrum Information in 2011.

 Request for Admission No. 167

 Admit that Kevin Boyle accessed Spectrum Information in 2012.

 Request for Admission No. 168

 Admit that Kevin Boyle did not access Spectrum Information in 2012.

                                                 20
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 21 of 138



 Request for Admission No. 169

 Admit that Kevin Boyle accessed the Spectrum Data Room in 2009.

 Request for Admission No. 170

 Admit that Kevin Boyle did not access the Spectrum Data Room in 2009.

 Request for Admission No. 171

 Admit that Kevin Boyle accessed the Spectrum Data Room in 2010.

 Request for Admission No. 172

 Admit that Kevin Boyle did not access the Spectrum Data Room in 2010.

 Request for Admission No. 173

 Admit that Kevin Boyle accessed the Spectrum Data Room in 2011.

 Request for Admission No. 174

 Admit that Kevin Boyle did not access the Spectrum Data Room in 2011.

 Request for Admission No. 175

 Admit that Kevin Boyle accessed the Spectrum Data Room in 2012.

 Request for Admission No. 176

 Admit that Kevin Boyle did not access the Spectrum Data Room in 2012.

 Request for Admission No. 177

 Admit that Reuven Brenner executed the 2009 Agreement.

 Request for Admission No. 178

 Admit that Reuven Brenner did not execute the 2009 Agreement.

 Request for Admission No. 179

 Admit that Reuven Brenner is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 180

 Admit that Reuven Brenner is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 181

 Admit that Reuven Brenner accessed Spectrum Information before January 1, 2009.

                                                21
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 22 of 138



 Request for Admission No. 182

 Admit that Reuven Brenner did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 183

 Admit that Reuven Brenner accessed Spectrum Information in 2009.

 Request for Admission No. 184

 Admit that Reuven Brenner did not access Spectrum Information in 2009.

 Request for Admission No. 185

 Admit that Reuven Brenner accessed Spectrum Information in 2010.

 Request for Admission No. 186

 Admit that Reuven Brenner did not access Spectrum Information in 2010.

 Request for Admission No. 187

 Admit that Reuven Brenner accessed Spectrum Information in 2011.

 Request for Admission No. 188

 Admit that Reuven Brenner did not access Spectrum Information in 2011.

 Request for Admission No. 189

 Admit that Reuven Brenner accessed Spectrum Information in 2012.

 Request for Admission No. 190

 Admit that Reuven Brenner did not access Spectrum Information in 2012.

 Request for Admission No. 191

 Admit that Reuven Brenner accessed the Spectrum Data Room in 2009.

 Request for Admission No. 192

 Admit that Reuven Brenner did not access the Spectrum Data Room in 2009.

 Request for Admission No. 193

 Admit that Reuven Brenner accessed the Spectrum Data Room in 2010.

 Request for Admission No. 194

 Admit that Reuven Brenner did not access the Spectrum Data Room in 2010.




                                              22
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 23 of 138



 Request for Admission No. 195

 Admit that Reuven Brenner accessed the Spectrum Data Room in 2011.

 Request for Admission No. 196

 Admit that Reuven Brenner did not access the Spectrum Data Room in 2011.

 Request for Admission No. 197

 Admit that Reuven Brenner accessed the Spectrum Data Room in 2012.

 Request for Admission No. 198

 Admit that Reuven Brenner did not access the Spectrum Data Room in 2012.

 Request for Admission No. 199

 Admit that Terri Moench executed the 2009 Agreement.

 Request for Admission No. 200

 Admit that Terri Moench did not execute the 2009 Agreement.

 Request for Admission No. 201

 Admit that Terri Moench is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 202

 Admit that Terri Moench is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 203

 Admit that Terri Moench accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 204

 Admit that Terri Moench did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 205

 Admit that Terri Moench accessed Spectrum Information in 2009.

 Request for Admission No. 206

 Admit that Terri Moench did not access Spectrum Information in 2009.

 Request for Admission No. 207

 Admit that Terri Moench accessed Spectrum Information in 2010.

                                                 23
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 24 of 138



 Request for Admission No. 208

 Admit that Terri Moench did not access Spectrum Information in 2010.

 Request for Admission No. 209

 Admit that Terri Moench accessed Spectrum Information in 2011.

 Request for Admission No. 210

 Admit that Terri Moench did not access Spectrum Information in 2011.

 Request for Admission No. 211

 Admit that Terri Moench accessed Spectrum Information in 2012.

 Request for Admission No. 212

 Admit that Terri Moench did not access Spectrum Information in 2012.

 Request for Admission No. 213

 Admit that Terri Moench accessed the Spectrum Data Room in 2009.

 Request for Admission No. 214

 Admit that Terri Moench did not access the Spectrum Data Room in 2009.

 Request for Admission No. 215

 Admit that Terri Moench accessed the Spectrum Data Room in 2010.

 Request for Admission No. 216

 Admit that Terri Moench did not access the Spectrum Data Room in 2010.

 Request for Admission No. 217

 Admit that Terri Moench accessed the Spectrum Data Room in 2011.

 Request for Admission No. 218

 Admit that Terri Moench did not access the Spectrum Data Room in 2011.

 Request for Admission No. 219

 Admit that Terri Moench accessed the Spectrum Data Room in 2012.

 Request for Admission No. 220

 Admit that Terri Moench did not access the Spectrum Data Room in 2012.




                                              24
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 25 of 138



 Request for Admission No. 221

 Admit that Will Burgman executed the 2009 Agreement.

 Request for Admission No. 222

 Admit that Will Burgman did not execute the 2009 Agreement.

 Request for Admission No. 223

 Admit that Will Burgman is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 224

 Admit that Will Burgman is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 225

 Admit that Will Burgman accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 226

 Admit that Will Burgman did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 227

 Admit that Will Burgman accessed Spectrum Information in 2009.

 Request for Admission No. 228

 Admit that Will Burgman did not access Spectrum Information in 2009.

 Request for Admission No. 229

 Admit that Will Burgman accessed Spectrum Information in 2010.

 Request for Admission No. 230

 Admit that Will Burgman did not access Spectrum Information in 2010.

 Request for Admission No. 231

 Admit that Will Burgman accessed Spectrum Information in 2011.

 Request for Admission No. 232

 Admit that Will Burgman did not access Spectrum Information in 2011.

 Request for Admission No. 233

 Admit that Will Burgman accessed Spectrum Information in 2012.

                                                 25
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 26 of 138



 Request for Admission No. 234

 Admit that Will Burgman did not access Spectrum Information in 2012.

 Request for Admission No. 235

 Admit that Will Burgman accessed the Spectrum Data Room in 2009.

 Request for Admission No. 236

 Admit that Will Burgman did not access the Spectrum Data Room in 2009.

 Request for Admission No. 237

 Admit that Will Burgman accessed the Spectrum Data Room in 2010.

 Request for Admission No. 238

 Admit that Will Burgman did not access the Spectrum Data Room in 2010.

 Request for Admission No. 239

 Admit that Will Burgman accessed the Spectrum Data Room in 2011.

 Request for Admission No. 240

 Admit that Will Burgman did not access the Spectrum Data Room in 2011.

 Request for Admission No. 241

 Admit that Will Burgman accessed the Spectrum Data Room in 2012.

 Request for Admission No. 242

 Admit that Will Burgman did not access the Spectrum Data Room in 2012.

 Request for Admission No. 243

 Admit that Terri Bresenham executed the 2009 Agreement.

 Request for Admission No. 244

 Admit that Terri Bresenham did not execute the 2009 Agreement.

 Request for Admission No. 245

 Admit that Terri Bresenham is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 246

 Admit that Terri Bresenham is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

                                                 26
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 27 of 138



 Request for Admission No. 247

 Admit that Terri Bresenham accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 248

 Admit that Terri Bresenham did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 249

 Admit that Terri Bresenham accessed Spectrum Information in 2009.

 Request for Admission No. 250

 Admit that Terri Bresenham did not access Spectrum Information in 2009.

 Request for Admission No. 251

 Admit that Terri Bresenham accessed Spectrum Information in 2010.

 Request for Admission No. 252

 Admit that Terri Bresenham did not access Spectrum Information in 2010.

 Request for Admission No. 253

 Admit that Terri Bresenham accessed Spectrum Information in 2011.

 Request for Admission No. 254

 Admit that Terri Bresenham did not access Spectrum Information in 2011.

 Request for Admission No. 255

 Admit that Terri Bresenham accessed Spectrum Information in 2012.

 Request for Admission No. 256

 Admit that Terri Bresenham did not access Spectrum Information in 2012.

 Request for Admission No. 257

 Admit that Terri Bresenham accessed the Spectrum Data Room in 2009.

 Request for Admission No. 258

 Admit that Terri Bresenham did not access the Spectrum Data Room in 2009.

 Request for Admission No. 259

 Admit that Terri Bresenham accessed the Spectrum Data Room in 2010.




                                              27
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 28 of 138



 Request for Admission No. 260

 Admit that Terri Bresenham did not access the Spectrum Data Room in 2010.

 Request for Admission No. 261

 Admit that Terri Bresenham accessed the Spectrum Data Room in 2011.

 Request for Admission No. 262

 Admit that Terri Bresenham did not access the Spectrum Data Room in 2011.

 Request for Admission No. 263

 Admit that Terri Bresenham accessed the Spectrum Data Room in 2012.

 Request for Admission No. 264

 Admit that Terri Bresenham did not access the Spectrum Data Room in 2012.

 Request for Admission No. 265

 Admit that Pascale Witz executed the 2009 Agreement.

 Request for Admission No. 266

 Admit that Pascale Witz did not execute the 2009 Agreement.

 Request for Admission No. 267

 Admit that Pascale Witz is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 268

 Admit that Pascale Witz is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 269

 Admit that Pascale Witz accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 270

 Admit that Pascale Witz did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 271

 Admit that Pascale Witz accessed Spectrum Information in 2009.

 Request for Admission No. 272

 Admit that Pascale Witz did not access Spectrum Information in 2009.

                                                 28
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 29 of 138



 Request for Admission No. 273

 Admit that Pascale Witz accessed Spectrum Information in 2010.

 Request for Admission No. 274

 Admit that Pascale Witz did not access Spectrum Information in 2010.

 Request for Admission No. 275

 Admit that Pascale Witz accessed Spectrum Information in 2011.

 Request for Admission No. 276

 Admit that Pascale Witz did not access Spectrum Information in 2011.

 Request for Admission No. 277

 Admit that Pascale Witz accessed Spectrum Information in 2012.

 Request for Admission No. 278

 Admit that Pascale Witz did not access Spectrum Information in 2012.

 Request for Admission No. 279

 Admit that Pascale Witz accessed the Spectrum Data Room in 2009.

 Request for Admission No. 280

 Admit that Pascale Witz did not access the Spectrum Data Room in 2009.

 Request for Admission No. 281

 Admit that Pascale Witz accessed the Spectrum Data Room in 2010.

 Request for Admission No. 282

 Admit that Pascale Witz did not access the Spectrum Data Room in 2010.

 Request for Admission No. 283

 Admit that Pascale Witz accessed the Spectrum Data Room in 2011.

 Request for Admission No. 284

 Admit that Pascale Witz did not access the Spectrum Data Room in 2011.

 Request for Admission No. 285

 Admit that Pascale Witz accessed the Spectrum Data Room in 2012.




                                              29
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 30 of 138



 Request for Admission No. 286

 Admit that Pascale Witz did not access the Spectrum Data Room in 2012.

 Request for Admission No. 287

 Admit that Geoff Martha executed the 2009 Agreement.

 Request for Admission No. 288

 Admit that Geoff Martha did not execute the 2009 Agreement.

 Request for Admission No. 289

 Admit that Geoff Martha is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 290

 Admit that Geoff Martha is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 291

 Admit that Geoff Martha accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 292

 Admit that Geoff Martha did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 293

 Admit that Geoff Martha accessed Spectrum Information in 2009.

 Request for Admission No. 294

 Admit that Geoff Martha did not access Spectrum Information in 2009.

 Request for Admission No. 295

 Admit that Geoff Martha accessed Spectrum Information in 2010.

 Request for Admission No. 296

 Admit that Geoff Martha did not access Spectrum Information in 2010.

 Request for Admission No. 297

 Admit that Geoff Martha accessed Spectrum Information in 2011.

 Request for Admission No. 298

 Admit that Geoff Martha did not access Spectrum Information in 2011.

                                                 30
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 31 of 138



 Request for Admission No. 299

 Admit that Geoff Martha accessed Spectrum Information in 2012.

 Request for Admission No. 300

 Admit that Geoff Martha did not access Spectrum Information in 2012.

 Request for Admission No. 301

 Admit that Geoff Martha accessed the Spectrum Data Room in 2009.

 Request for Admission No. 302

 Admit that Geoff Martha did not access the Spectrum Data Room in 2009.

 Request for Admission No. 303

 Admit that Geoff Martha accessed the Spectrum Data Room in 2010.

 Request for Admission No. 304

 Admit that Geoff Martha did not access the Spectrum Data Room in 2010.

 Request for Admission No. 305

 Admit that Geoff Martha accessed the Spectrum Data Room in 2011.

 Request for Admission No. 306

 Admit that Geoff Martha did not access the Spectrum Data Room in 2011.

 Request for Admission No. 307

 Admit that Geoff Martha accessed the Spectrum Data Room in 2012.

 Request for Admission No. 308

 Admit that Geoff Martha did not access the Spectrum Data Room in 2012.

 Request for Admission No. 309

 Admit that Jeff Thomas executed the 2009 Agreement.

 Request for Admission No. 310

 Admit that Jeff Thomas did not execute the 2009 Agreement.

 Request for Admission No. 311

 Admit that Jeff Thomas is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.


                                                 31
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 32 of 138



 Request for Admission No. 312

 Admit that Jeff Thomas is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 313

 Admit that Jeff Thomas accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 314

 Admit that Jeff Thomas did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 315

 Admit that Jeff Thomas accessed Spectrum Information in 2009.

 Request for Admission No. 316

 Admit that Jeff Thomas did not access Spectrum Information in 2009.

 Request for Admission No. 317

 Admit that Jeff Thomas accessed Spectrum Information in 2010.

 Request for Admission No. 318

 Admit that Jeff Thomas did not access Spectrum Information in 2010.

 Request for Admission No. 319

 Admit that Jeff Thomas accessed Spectrum Information in 2011.

 Request for Admission No. 320

 Admit that Jeff Thomas did not access Spectrum Information in 2011.

 Request for Admission No. 321

 Admit that Jeff Thomas accessed Spectrum Information in 2012.

 Request for Admission No. 322

 Admit that Jeff Thomas did not access Spectrum Information in 2012.

 Request for Admission No. 323

 Admit that Jeff Thomas accessed the Spectrum Data Room in 2009.

 Request for Admission No. 324

 Admit that Jeff Thomas did not access the Spectrum Data Room in 2009.


                                                 32
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 33 of 138



 Request for Admission No. 325

 Admit that Jeff Thomas accessed the Spectrum Data Room in 2010.

 Request for Admission No. 326

 Admit that Jeff Thomas did not access the Spectrum Data Room in 2010.

 Request for Admission No. 327

 Admit that Jeff Thomas accessed the Spectrum Data Room in 2011.

 Request for Admission No. 328

 Admit that Jeff Thomas did not access the Spectrum Data Room in 2011.

 Request for Admission No. 329

 Admit that Jeff Thomas accessed the Spectrum Data Room in 2012.

 Request for Admission No. 330

 Admit that Jeff Thomas did not access the Spectrum Data Room in 2012.

 Request for Admission No. 331

 Admit that Shuchi Varandani executed the 2009 Agreement.

 Request for Admission No. 332

 Admit that Shuchi Varandani did not execute the 2009 Agreement.

 Request for Admission No. 333

 Admit that Shuchi Varandani is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 334

 Admit that Shuchi Varandani is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 335

 Admit that Shuchi Varandani accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 336

 Admit that Shuchi Varandani did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 337

 Admit that Shuchi Varandani accessed Spectrum Information in 2009.

                                                 33
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 34 of 138



 Request for Admission No. 338

 Admit that Shuchi Varandani did not access Spectrum Information in 2009.

 Request for Admission No. 339

 Admit that Shuchi Varandani accessed Spectrum Information in 2010.

 Request for Admission No. 340

 Admit that Shuchi Varandani did not access Spectrum Information in 2010.

 Request for Admission No. 341

 Admit that Shuchi Varandani accessed Spectrum Information in 2011.

 Request for Admission No. 342

 Admit that Shuchi Varandani did not access Spectrum Information in 2011.

 Request for Admission No. 343

 Admit that Shuchi Varandani accessed Spectrum Information in 2012.

 Request for Admission No. 344

 Admit that Shuchi Varandani did not access Spectrum Information in 2012.

 Request for Admission No. 345

 Admit that Shuchi Varandani accessed the Spectrum Data Room in 2009.

 Request for Admission No. 346

 Admit that Shuchi Varandani did not access the Spectrum Data Room in 2009.

 Request for Admission No. 347

 Admit that Shuchi Varandani accessed the Spectrum Data Room in 2010.

 Request for Admission No. 348

 Admit that Shuchi Varandani did not access the Spectrum Data Room in 2010.

 Request for Admission No. 349

 Admit that Shuchi Varandani accessed the Spectrum Data Room in 2011.

 Request for Admission No. 350

 Admit that Shuchi Varandani did not access the Spectrum Data Room in 2011.




                                              34
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 35 of 138



 Request for Admission No. 351

 Admit that Shuchi Varandani accessed the Spectrum Data Room in 2012.

 Request for Admission No. 352

 Admit that Shuchi Varandani did not access the Spectrum Data Room in 2012.

 Request for Admission No. 353

 Admit that Kristin Reilly executed the 2009 Agreement.

 Request for Admission No. 354

 Admit that Kristin Reilly did not execute the 2009 Agreement.

 Request for Admission No. 355

 Admit that Kristin Reilly is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 356

 Admit that Kristin Reilly is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 357

 Admit that Kristin Reilly accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 358

 Admit that Kristin Reilly did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 359

 Admit that Kristin Reilly accessed Spectrum Information in 2009.

 Request for Admission No. 360

 Admit that Kristin Reilly did not access Spectrum Information in 2009.

 Request for Admission No. 361

 Admit that Kristin Reilly accessed Spectrum Information in 2010.

 Request for Admission No. 362

 Admit that Kristin Reilly did not access Spectrum Information in 2010.

 Request for Admission No. 363

 Admit that Kristin Reilly accessed Spectrum Information in 2011.

                                                  35
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 36 of 138



 Request for Admission No. 364

 Admit that Kristin Reilly did not access Spectrum Information in 2011.

 Request for Admission No. 365

 Admit that Kristin Reilly accessed Spectrum Information in 2012.

 Request for Admission No. 366

 Admit that Kristin Reilly did not access Spectrum Information in 2012.

 Request for Admission No. 367

 Admit that Kristin Reilly accessed the Spectrum Data Room in 2009.

 Request for Admission No. 368

 Admit that Kristin Reilly did not access the Spectrum Data Room in 2009.

 Request for Admission No. 369

 Admit that Kristin Reilly accessed the Spectrum Data Room in 2010.

 Request for Admission No. 370

 Admit that Kristin Reilly did not access the Spectrum Data Room in 2010.

 Request for Admission No. 371

 Admit that Kristin Reilly accessed the Spectrum Data Room in 2011.

 Request for Admission No. 372

 Admit that Kristin Reilly did not access the Spectrum Data Room in 2011.

 Request for Admission No. 373

 Admit that Kristin Reilly accessed the Spectrum Data Room in 2012.

 Request for Admission No. 374

 Admit that Kristin Reilly did not access the Spectrum Data Room in 2012.

 Request for Admission No. 375

 Admit that Avi Dahan executed the 2009 Agreement.

 Request for Admission No. 376

 Admit that Avi Dahan did not execute the 2009 Agreement.




                                               36
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 37 of 138



 Request for Admission No. 377

 Admit that Avi Dahan is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 378

 Admit that Avi Dahan is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 379

 Admit that Avi Dahan accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 380

 Admit that Avi Dahan did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 381

 Admit that Avi Dahan accessed Spectrum Information in 2009.

 Request for Admission No. 382

 Admit that Avi Dahan did not access Spectrum Information in 2009.

 Request for Admission No. 383

 Admit that Avi Dahan accessed Spectrum Information in 2010.

 Request for Admission No. 384

 Admit that Avi Dahan did not access Spectrum Information in 2010.

 Request for Admission No. 385

 Admit that Avi Dahan accessed Spectrum Information in 2011.

 Request for Admission No. 386

 Admit that Avi Dahan did not access Spectrum Information in 2011.

 Request for Admission No. 387

 Admit that Avi Dahan accessed Spectrum Information in 2012.

 Request for Admission No. 388

 Admit that Avi Dahan did not access Spectrum Information in 2012.

 Request for Admission No. 389

 Admit that Avi Dahan accessed the Spectrum Data Room in 2009.

                                                 37
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 38 of 138



 Request for Admission No. 390

 Admit that Avi Dahan did not access the Spectrum Data Room in 2009.

 Request for Admission No. 391

 Admit that Avi Dahan accessed the Spectrum Data Room in 2010.

 Request for Admission No. 392

 Admit that Avi Dahan did not access the Spectrum Data Room in 2010.

 Request for Admission No. 393

 Admit that Avi Dahan accessed the Spectrum Data Room in 2011.

 Request for Admission No. 394

 Admit that Avi Dahan did not access the Spectrum Data Room in 2011.

 Request for Admission No. 395

 Admit that Avi Dahan accessed the Spectrum Data Room in 2012.

 Request for Admission No. 396

 Admit that Avi Dahan did not access the Spectrum Data Room in 2012.

 Request for Admission No. 397

 Admit that Bertrand Weil executed the 2009 Agreement.

 Request for Admission No. 398

 Admit that Bertrand Weil did not execute the 2009 Agreement.

 Request for Admission No. 399

 Admit that Bertrand Weil is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 400

 Admit that Bertrand Weil is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 401

 Admit that Bertrand Weil accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 402

 Admit that Bertrand Weil did not access Spectrum Information before January 1, 2009.

                                                 38
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 39 of 138



 Request for Admission No. 403

 Admit that Bertrand Weil accessed Spectrum Information in 2009.

 Request for Admission No. 404

 Admit that Bertrand Weil did not access Spectrum Information in 2009.

 Request for Admission No. 405

 Admit that Bertrand Weil accessed Spectrum Information in 2010.

 Request for Admission No. 406

 Admit that Bertrand Weil did not access Spectrum Information in 2010.

 Request for Admission No. 407

 Admit that Bertrand Weil accessed Spectrum Information in 2011.

 Request for Admission No. 408

 Admit that Bertrand Weil did not access Spectrum Information in 2011.

 Request for Admission No. 409

 Admit that Bertrand Weil accessed Spectrum Information in 2012.

 Request for Admission No. 410

 Admit that Bertrand Weil did not access Spectrum Information in 2012.

 Request for Admission No. 411

 Admit that Bertrand Weil accessed the Spectrum Data Room in 2009.

 Request for Admission No. 412

 Admit that Bertrand Weil did not access the Spectrum Data Room in 2009.

 Request for Admission No. 413

 Admit that Bertrand Weil accessed the Spectrum Data Room in 2010.

 Request for Admission No. 414

 Admit that Bertrand Weil did not access the Spectrum Data Room in 2010.

 Request for Admission No. 415

 Admit that Bertrand Weil accessed the Spectrum Data Room in 2011.




                                              39
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 40 of 138



 Request for Admission No. 416

 Admit that Bertrand Weil did not access the Spectrum Data Room in 2011.

 Request for Admission No. 417

 Admit that Bertrand Weil accessed the Spectrum Data Room in 2012.

 Request for Admission No. 418

 Admit that Bertrand Weil did not access the Spectrum Data Room in 2012.

 Request for Admission No. 419

 Admit that Tom Coleman executed the 2009 Agreement.

 Request for Admission No. 420

 Admit that Tom Coleman did not execute the 2009 Agreement.

 Request for Admission No. 421

 Admit that Tom Coleman is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 422

 Admit that Tom Coleman is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 423

 Admit that Tom Coleman accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 424

 Admit that Tom Coleman did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 425

 Admit that Tom Coleman accessed Spectrum Information in 2009.

 Request for Admission No. 426

 Admit that Tom Coleman did not access Spectrum Information in 2009.

 Request for Admission No. 427

 Admit that Tom Coleman accessed Spectrum Information in 2010.

 Request for Admission No. 428

 Admit that Tom Coleman did not access Spectrum Information in 2010.

                                                40
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 41 of 138



 Request for Admission No. 429

 Admit that Tom Coleman accessed Spectrum Information in 2011.

 Request for Admission No. 430

 Admit that Tom Coleman did not access Spectrum Information in 2011.

 Request for Admission No. 431

 Admit that Tom Coleman accessed Spectrum Information in 2012.

 Request for Admission No. 432

 Admit that Tom Coleman did not access Spectrum Information in 2012.

 Request for Admission No. 433

 Admit that Tom Coleman accessed the Spectrum Data Room in 2009.

 Request for Admission No. 434

 Admit that Tom Coleman did not access the Spectrum Data Room in 2009.

 Request for Admission No. 435

 Admit that Tom Coleman accessed the Spectrum Data Room in 2010.

 Request for Admission No. 436

 Admit that Tom Coleman did not access the Spectrum Data Room in 2010.

 Request for Admission No. 437

 Admit that Tom Coleman accessed the Spectrum Data Room in 2011.

 Request for Admission No. 438

 Admit that Tom Coleman did not access the Spectrum Data Room in 2011.

 Request for Admission No. 439

 Admit that Tom Coleman accessed the Spectrum Data Room in 2012.

 Request for Admission No. 440

 Admit that Tom Coleman did not access the Spectrum Data Room in 2012.

 Request for Admission No. 441

 Admit that Ehud Kogot executed the 2009 Agreement.




                                             41
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 42 of 138



 Request for Admission No. 442

 Admit that Ehud Kogot did not execute the 2009 Agreement.

 Request for Admission No. 443

 Admit that Ehud Kogot is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 444

 Admit that Ehud Kogot is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 445

 Admit that Ehud Kogot accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 446

 Admit that Ehud Kogot did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 447

 Admit that Ehud Kogot accessed Spectrum Information in 2009.

 Request for Admission No. 448

 Admit that Ehud Kogot did not access Spectrum Information in 2009.

 Request for Admission No. 449

 Admit that Ehud Kogot accessed Spectrum Information in 2010.

 Request for Admission No. 450

 Admit that Ehud Kogot did not access Spectrum Information in 2010.

 Request for Admission No. 451

 Admit that Ehud Kogot accessed Spectrum Information in 2011.

 Request for Admission No. 452

 Admit that Ehud Kogot did not access Spectrum Information in 2011.

 Request for Admission No. 453

 Admit that Ehud Kogot accessed Spectrum Information in 2012.

 Request for Admission No. 454

 Admit that Ehud Kogot did not access Spectrum Information in 2012.

                                                 42
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 43 of 138



 Request for Admission No. 455

 Admit that Ehud Kogot accessed the Spectrum Data Room in 2009.

 Request for Admission No. 456

 Admit that Ehud Kogot did not access the Spectrum Data Room in 2009.

 Request for Admission No. 457

 Admit that Ehud Kogot accessed the Spectrum Data Room in 2010.

 Request for Admission No. 458

 Admit that Ehud Kogot did not access the Spectrum Data Room in 2010.

 Request for Admission No. 459

 Admit that Ehud Kogot accessed the Spectrum Data Room in 2011.

 Request for Admission No. 460

 Admit that Ehud Kogot did not access the Spectrum Data Room in 2011.

 Request for Admission No. 461

 Admit that Ehud Kogot accessed the Spectrum Data Room in 2012.

 Request for Admission No. 462

 Admit that Ehud Kogot did not access the Spectrum Data Room in 2012.

 Request for Admission No. 463

 Admit that Jan Van Der Zanden executed the 2009 Agreement.

 Request for Admission No. 464

 Admit that Jan Van Der Zanden did not execute the 2009 Agreement.

 Request for Admission No. 465

 Admit that Jan Van Der Zanden is subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 466

 Admit that Jan Van Der Zanden is not subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 467

 Admit that Jan Van Der Zanden accessed Spectrum Information before January 1, 2009.

                                                43
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 44 of 138



 Request for Admission No. 468

 Admit that Jan Van Der Zanden did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 469

 Admit that Jan Van Der Zanden accessed Spectrum Information in 2009.

 Request for Admission No. 470

 Admit that Jan Van Der Zanden did not access Spectrum Information in 2009.

 Request for Admission No. 471

 Admit that Jan Van Der Zanden accessed Spectrum Information in 2010.

 Request for Admission No. 472

 Admit that Jan Van Der Zanden did not access Spectrum Information in 2010.

 Request for Admission No. 473

 Admit that Jan Van Der Zanden accessed Spectrum Information in 2011.

 Request for Admission No. 474

 Admit that Jan Van Der Zanden did not access Spectrum Information in 2011.

 Request for Admission No. 475

 Admit that Jan Van Der Zanden accessed Spectrum Information in 2012.

 Request for Admission No. 476

 Admit that Jan Van Der Zanden did not access Spectrum Information in 2012.

 Request for Admission No. 477

 Admit that Jan Van Der Zanden accessed the Spectrum Data Room in 2009.

 Request for Admission No. 478

 Admit that Jan Van Der Zanden did not access the Spectrum Data Room in 2009.

 Request for Admission No. 479

 Admit that Jan Van Der Zanden accessed the Spectrum Data Room in 2010.

 Request for Admission No. 480

 Admit that Jan Van Der Zanden did not access the Spectrum Data Room in 2010.




                                              44
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 45 of 138



 Request for Admission No. 481

 Admit that Jan Van Der Zanden accessed the Spectrum Data Room in 2011.

 Request for Admission No. 482

 Admit that Jan Van Der Zanden did not access the Spectrum Data Room in 2011.

 Request for Admission No. 483

 Admit that Jan Van Der Zanden accessed the Spectrum Data Room in 2012.

 Request for Admission No. 484

 Admit that Jan Van Der Zanden did not access the Spectrum Data Room in 2012.

 Request for Admission No. 485

 Admit that Dave Jablonowski executed the 2009 Agreement.

 Request for Admission No. 486

 Admit that Dave Jablonowski did not execute the 2009 Agreement.

 Request for Admission No. 487

 Admit that Dave Jablonowski is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 488

 Admit that Dave Jablonowski is not subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 489

 Admit that Dave Jablonowski accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 490

 Admit that Dave Jablonowski did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 491

 Admit that Dave Jablonowski accessed Spectrum Information in 2009.

 Request for Admission No. 492

 Admit that Dave Jablonowski did not access Spectrum Information in 2009.

 Request for Admission No. 493

 Admit that Dave Jablonowski accessed Spectrum Information in 2010.

                                                45
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 46 of 138



 Request for Admission No. 494

 Admit that Dave Jablonowski did not access Spectrum Information in 2010.

 Request for Admission No. 495

 Admit that Dave Jablonowski accessed Spectrum Information in 2011.

 Request for Admission No. 496

 Admit that Dave Jablonowski did not access Spectrum Information in 2011.

 Request for Admission No. 497

 Admit that Dave Jablonowski accessed Spectrum Information in 2012.

 Request for Admission No. 498

 Admit that Dave Jablonowski did not access Spectrum Information in 2012.

 Request for Admission No. 499

 Admit that Dave Jablonowski accessed the Spectrum Data Room in 2009.

 Request for Admission No. 500

 Admit that Dave Jablonowski did not access the Spectrum Data Room in 2009.

 Request for Admission No. 501

 Admit that Dave Jablonowski accessed the Spectrum Data Room in 2010.

 Request for Admission No. 502

 Admit that Dave Jablonowski did not access the Spectrum Data Room in 2010.

 Request for Admission No. 503

 Admit that Dave Jablonowski accessed the Spectrum Data Room in 2011.

 Request for Admission No. 504

 Admit that Dave Jablonowski did not access the Spectrum Data Room in 2011.

 Request for Admission No. 505

 Admit that Dave Jablonowski accessed the Spectrum Data Room in 2012.

 Request for Admission No. 506

 Admit that Dave Jablonowski did not access the Spectrum Data Room in 2012.




                                             46
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 47 of 138



 Request for Admission No. 507

 Admit that Alexander Ganin executed the 2009 Agreement.

 Request for Admission No. 508

 Admit that Alexander Ganin did not execute the 2009 Agreement.

 Request for Admission No. 509

 Admit that Alexander Ganin is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 510

 Admit that Alexander Ganin is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 511

 Admit that Alexander Ganin accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 512

 Admit that Alexander Ganin did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 513

 Admit that Alexander Ganin accessed Spectrum Information in 2009.

 Request for Admission No. 514

 Admit that Alexander Ganin did not access Spectrum Information in 2009.

 Request for Admission No. 515

 Admit that Alexander Ganin accessed Spectrum Information in 2010.

 Request for Admission No. 516

 Admit that Alexander Ganin did not access Spectrum Information in 2010.

 Request for Admission No. 517

 Admit that Alexander Ganin accessed Spectrum Information in 2011.

 Request for Admission No. 518

 Admit that Alexander Ganin did not access Spectrum Information in 2011.

 Request for Admission No. 519

 Admit that Alexander Ganin accessed Spectrum Information in 2012.

                                                 47
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 48 of 138



 Request for Admission No. 520

 Admit that Alexander Ganin did not access Spectrum Information in 2012.

 Request for Admission No. 521

 Admit that Alexander Ganin accessed the Spectrum Data Room in 2009.

 Request for Admission No. 522

 Admit that Alexander Ganin did not access the Spectrum Data Room in 2009.

 Request for Admission No. 523

 Admit that Alexander Ganin accessed the Spectrum Data Room in 2010.

 Request for Admission No. 524

 Admit that Alexander Ganin did not access the Spectrum Data Room in 2010.

 Request for Admission No. 525

 Admit that Alexander Ganin accessed the Spectrum Data Room in 2011.

 Request for Admission No. 526

 Admit that Alexander Ganin did not access the Spectrum Data Room in 2011.

 Request for Admission No. 527

 Admit that Alexander Ganin accessed the Spectrum Data Room in 2012.

 Request for Admission No. 528

 Admit that Alexander Ganin did not access the Spectrum Data Room in 2012.

 Request for Admission No. 529

 Admit that Floris Jansen executed the 2009 Agreement.

 Request for Admission No. 530

 Admit that Floris Jansen did not execute the 2009 Agreement.

 Request for Admission No. 531

 Admit that Floris Jansen is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 532

 Admit that Floris Jansen is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

                                                  48
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 49 of 138



 Request for Admission No. 533

 Admit that Floris Jansen accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 534

 Admit that Floris Jansen did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 535

 Admit that Floris Jansen accessed Spectrum Information in 2009.

 Request for Admission No. 536

 Admit that Floris Jansen did not access Spectrum Information in 2009.

 Request for Admission No. 537

 Admit that Floris Jansen accessed Spectrum Information in 2010.

 Request for Admission No. 538

 Admit that Floris Jansen did not access Spectrum Information in 2010.

 Request for Admission No. 539

 Admit that Floris Jansen accessed Spectrum Information in 2011.

 Request for Admission No. 540

 Admit that Floris Jansen did not access Spectrum Information in 2011.

 Request for Admission No. 541

 Admit that Floris Jansen accessed Spectrum Information in 2012.

 Request for Admission No. 542

 Admit that Floris Jansen did not access Spectrum Information in 2012.

 Request for Admission No. 543

 Admit that Floris Jansen accessed the Spectrum Data Room in 2009.

 Request for Admission No. 544

 Admit that Floris Jansen did not access the Spectrum Data Room in 2009.

 Request for Admission No. 545

 Admit that Floris Jansen accessed the Spectrum Data Room in 2010.




                                               49
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 50 of 138



 Request for Admission No. 546

 Admit that Floris Jansen did not access the Spectrum Data Room in 2010.

 Request for Admission No. 547

 Admit that Floris Jansen accessed the Spectrum Data Room in 2011.

 Request for Admission No. 548

 Admit that Floris Jansen did not access the Spectrum Data Room in 2011.

 Request for Admission No. 549

 Admit that Floris Jansen accessed the Spectrum Data Room in 2012.

 Request for Admission No. 550

 Admit that Floris Jansen did not access the Spectrum Data Room in 2012.

 Request for Admission No. 551

 Admit that Riyad Mahameed executed the 2009 Agreement.

 Request for Admission No. 552

 Admit that Riyad Mahameed did not execute the 2009 Agreement.

 Request for Admission No. 553

 Admit that Riyad Mahameed is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 554

 Admit that Riyad Mahameed is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 555

 Admit that Riyad Mahameed accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 556

 Admit that Riyad Mahameed did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 557

 Admit that Riyad Mahameed accessed Spectrum Information in 2009.

 Request for Admission No. 558

 Admit that Riyad Mahameed did not access Spectrum Information in 2009.

                                                50
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 51 of 138



 Request for Admission No. 559

 Admit that Riyad Mahameed accessed Spectrum Information in 2010.

 Request for Admission No. 560

 Admit that Riyad Mahameed did not access Spectrum Information in 2010.

 Request for Admission No. 561

 Admit that Riyad Mahameed accessed Spectrum Information in 2011.

 Request for Admission No. 562

 Admit that Riyad Mahameed did not access Spectrum Information in 2011.

 Request for Admission No. 563

 Admit that Riyad Mahameed accessed Spectrum Information in 2012.

 Request for Admission No. 564

 Admit that Riyad Mahameed did not access Spectrum Information in 2012.

 Request for Admission No. 565

 Admit that Riyad Mahameed accessed the Spectrum Data Room in 2009.

 Request for Admission No. 566

 Admit that Riyad Mahameed did not access the Spectrum Data Room in 2009.

 Request for Admission No. 567

 Admit that Riyad Mahameed accessed the Spectrum Data Room in 2010.

 Request for Admission No. 568

 Admit that Riyad Mahameed did not access the Spectrum Data Room in 2010.

 Request for Admission No. 569

 Admit that Riyad Mahameed accessed the Spectrum Data Room in 2011.

 Request for Admission No. 570

 Admit that Riyad Mahameed did not access the Spectrum Data Room in 2011.

 Request for Admission No. 571

 Admit that Riyad Mahameed accessed the Spectrum Data Room in 2012.




                                             51
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 52 of 138



 Request for Admission No. 572

 Admit that Riyad Mahameed did not access the Spectrum Data Room in 2012.

 Request for Admission No. 573

 Admit that Galia Pyura executed the 2009 Agreement.

 Request for Admission No. 574

 Admit that Galia Pyura did not execute the 2009 Agreement.

 Request for Admission No. 575

 Admit that Galia Pyura is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 576

 Admit that Galia Pyura is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 577

 Admit that Galia Pyura accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 578

 Admit that Galia Pyura did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 579

 Admit that Galia Pyura accessed Spectrum Information in 2009.

 Request for Admission No. 580

 Admit that Galia Pyura did not access Spectrum Information in 2009.

 Request for Admission No. 581

 Admit that Galia Pyura accessed Spectrum Information in 2010.

 Request for Admission No. 582

 Admit that Galia Pyura did not access Spectrum Information in 2010.

 Request for Admission No. 583

 Admit that Galia Pyura accessed Spectrum Information in 2011.

 Request for Admission No. 584

 Admit that Galia Pyura did not access Spectrum Information in 2011.

                                                 52
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 53 of 138



 Request for Admission No. 585

 Admit that Galia Pyura accessed Spectrum Information in 2012.

 Request for Admission No. 586

 Admit that Galia Pyura did not access Spectrum Information in 2012.

 Request for Admission No. 587

 Admit that Galia Pyura accessed the Spectrum Data Room in 2009.

 Request for Admission No. 588

 Admit that Galia Pyura did not access the Spectrum Data Room in 2009.

 Request for Admission No. 589

 Admit that Galia Pyura accessed the Spectrum Data Room in 2010.

 Request for Admission No. 590

 Admit that Galia Pyura did not access the Spectrum Data Room in 2010.

 Request for Admission No. 591

 Admit that Galia Pyura accessed the Spectrum Data Room in 2011.

 Request for Admission No. 592

 Admit that Galia Pyura did not access the Spectrum Data Room in 2011.

 Request for Admission No. 593

 Admit that Galia Pyura accessed the Spectrum Data Room in 2012.

 Request for Admission No. 594

 Admit that Galia Pyura did not access the Spectrum Data Room in 2012.

 Request for Admission No. 595

 Admit that Tim Erickson executed the 2009 Agreement.

 Request for Admission No. 596

 Admit that Tim Erickson did not execute the 2009 Agreement.

 Request for Admission No. 597

 Admit that Tim Erickson is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.


                                                 53
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 54 of 138



 Request for Admission No. 598

 Admit that Tim Erickson is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 599

 Admit that Tim Erickson accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 600

 Admit that Tim Erickson did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 601

 Admit that Tim Erickson accessed Spectrum Information in 2009.

 Request for Admission No. 602

 Admit that Tim Erickson did not access Spectrum Information in 2009.

 Request for Admission No. 603

 Admit that Tim Erickson accessed Spectrum Information in 2010.

 Request for Admission No. 604

 Admit that Tim Erickson did not access Spectrum Information in 2010.

 Request for Admission No. 605

 Admit that Tim Erickson accessed Spectrum Information in 2011.

 Request for Admission No. 606

 Admit that Tim Erickson did not access Spectrum Information in 2011.

 Request for Admission No. 607

 Admit that Tim Erickson accessed Spectrum Information in 2012.

 Request for Admission No. 608

 Admit that Tim Erickson did not access Spectrum Information in 2012.

 Request for Admission No. 609

 Admit that Tim Erickson accessed the Spectrum Data Room in 2009.

 Request for Admission No. 610

 Admit that Tim Erickson did not access the Spectrum Data Room in 2009.


                                                 54
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 55 of 138



 Request for Admission No. 611

 Admit that Tim Erickson accessed the Spectrum Data Room in 2010.

 Request for Admission No. 612

 Admit that Tim Erickson did not access the Spectrum Data Room in 2010.

 Request for Admission No. 613

 Admit that Tim Erickson accessed the Spectrum Data Room in 2011.

 Request for Admission No. 614

 Admit that Tim Erickson did not access the Spectrum Data Room in 2011.

 Request for Admission No. 615

 Admit that Tim Erickson accessed the Spectrum Data Room in 2012.

 Request for Admission No. 616

 Admit that Tim Erickson did not access the Spectrum Data Room in 2012.

 Request for Admission No. 617

 Admit that Jean Luc Vanderheyden executed the 2009 Agreement.

 Request for Admission No. 618

 Admit that Jean Luc Vanderheyden did not execute the 2009 Agreement.

 Request for Admission No. 619

 Admit that Jean Luc Vanderheyden is subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 620

 Admit that Jean Luc Vanderheyden is not subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 621

 Admit that Jean Luc Vanderheyden accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 622

 Admit that Jean Luc Vanderheyden did not access Spectrum Information before January 1,
 2009.




                                                55
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 56 of 138



 Request for Admission No. 623

 Admit that Jean Luc Vanderheyden accessed Spectrum Information in 2009.

 Request for Admission No. 624

 Admit that Jean Luc Vanderheyden did not access Spectrum Information in 2009.

 Request for Admission No. 625

 Admit that Jean Luc Vanderheyden accessed Spectrum Information in 2010.

 Request for Admission No. 626

 Admit that Jean Luc Vanderheyden did not access Spectrum Information in 2010.

 Request for Admission No. 627

 Admit that Jean Luc Vanderheyden accessed Spectrum Information in 2011.

 Request for Admission No. 628

 Admit that Jean Luc Vanderheyden did not access Spectrum Information in 2011.

 Request for Admission No. 629

 Admit that Jean Luc Vanderheyden accessed Spectrum Information in 2012.

 Request for Admission No. 630

 Admit that Jean Luc Vanderheyden did not access Spectrum Information in 2012.

 Request for Admission No. 631

 Admit that Jean Luc Vanderheyden accessed the Spectrum Data Room in 2009.

 Request for Admission No. 632

 Admit that Jean Luc Vanderheyden did not access the Spectrum Data Room in 2009.

 Request for Admission No. 633

 Admit that Jean Luc Vanderheyden accessed the Spectrum Data Room in 2010.

 Request for Admission No. 634

 Admit that Jean Luc Vanderheyden did not access the Spectrum Data Room in 2010.

 Request for Admission No. 635

 Admit that Jean Luc Vanderheyden accessed the Spectrum Data Room in 2011.




                                             56
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 57 of 138



 Request for Admission No. 636

 Admit that Jean Luc Vanderheyden did not access the Spectrum Data Room in 2011.

 Request for Admission No. 637

 Admit that Jean Luc Vanderheyden accessed the Spectrum Data Room in 2012.

 Request for Admission No. 638

 Admit that Jean Luc Vanderheyden did not access the Spectrum Data Room in 2012.

 Request for Admission No. 639

 Admit that Osnat Zak executed the 2009 Agreement.

 Request for Admission No. 640

 Admit that Osnat Zak did not execute the 2009 Agreement.

 Request for Admission No. 641

 Admit that Osnat Zak is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 642

 Admit that Osnat Zak is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 643

 Admit that Osnat Zak accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 644

 Admit that Osnat Zak did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 645

 Admit that Osnat Zak accessed Spectrum Information in 2009.

 Request for Admission No. 646

 Admit that Osnat Zak did not access Spectrum Information in 2009.

 Request for Admission No. 647

 Admit that Osnat Zak accessed Spectrum Information in 2010.

 Request for Admission No. 648

 Admit that Osnat Zak did not access Spectrum Information in 2010.

                                                 57
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 58 of 138



 Request for Admission No. 649

 Admit that Osnat Zak accessed Spectrum Information in 2011.

 Request for Admission No. 650

 Admit that Osnat Zak did not access Spectrum Information in 2011.

 Request for Admission No. 651

 Admit that Osnat Zak accessed Spectrum Information in 2012.

 Request for Admission No. 652

 Admit that Osnat Zak did not access Spectrum Information in 2012.

 Request for Admission No. 653

 Admit that Osnat Zak accessed the Spectrum Data Room in 2009.

 Request for Admission No. 654

 Admit that Osnat Zak did not access the Spectrum Data Room in 2009.

 Request for Admission No. 655

 Admit that Osnat Zak accessed the Spectrum Data Room in 2010.

 Request for Admission No. 656

 Admit that Osnat Zak did not access the Spectrum Data Room in 2010.

 Request for Admission No. 657

 Admit that Osnat Zak accessed the Spectrum Data Room in 2011.

 Request for Admission No. 658

 Admit that Osnat Zak did not access the Spectrum Data Room in 2011.

 Request for Admission No. 659

 Admit that Osnat Zak accessed the Spectrum Data Room in 2012.

 Request for Admission No. 660

 Admit that Osnat Zak did not access the Spectrum Data Room in 2012.

 Request for Admission No. 661

 Admit that Aharon Peretz executed the 2009 Agreement.




                                              58
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 59 of 138



 Request for Admission No. 662

 Admit that Aharon Peretz did not execute the 2009 Agreement.

 Request for Admission No. 663

 Admit that Aharon Peretz is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 664

 Admit that Aharon Peretz is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 665

 Admit that Aharon Peretz accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 666

 Admit that Aharon Peretz did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 667

 Admit that Aharon Peretz accessed Spectrum Information in 2009.

 Request for Admission No. 668

 Admit that Aharon Peretz did not access Spectrum Information in 2009.

 Request for Admission No. 669

 Admit that Aharon Peretz accessed Spectrum Information in 2010.

 Request for Admission No. 670

 Admit that Aharon Peretz did not access Spectrum Information in 2010.

 Request for Admission No. 671

 Admit that Aharon Peretz accessed Spectrum Information in 2011.

 Request for Admission No. 672

 Admit that Aharon Peretz did not access Spectrum Information in 2011.

 Request for Admission No. 673

 Admit that Aharon Peretz accessed Spectrum Information in 2012.

 Request for Admission No. 674

 Admit that Aharon Peretz did not access Spectrum Information in 2012.

                                                 59
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 60 of 138



 Request for Admission No. 675

 Admit that Aharon Peretz accessed the Spectrum Data Room in 2009.

 Request for Admission No. 676

 Admit that Aharon Peretz did not access the Spectrum Data Room in 2009.

 Request for Admission No. 677

 Admit that Aharon Peretz accessed the Spectrum Data Room in 2010.

 Request for Admission No. 678

 Admit that Aharon Peretz did not access the Spectrum Data Room in 2010.

 Request for Admission No. 679

 Admit that Aharon Peretz accessed the Spectrum Data Room in 2011.

 Request for Admission No. 680

 Admit that Aharon Peretz did not access the Spectrum Data Room in 2011.

 Request for Admission No. 681

 Admit that Aharon Peretz accessed the Spectrum Data Room in 2012.

 Request for Admission No. 682

 Admit that Aharon Peretz did not access the Spectrum Data Room in 2012.

 Request for Admission No. 683

 Admit that Arnold Jacobson executed the 2009 Agreement.

 Request for Admission No. 684

 Admit that Arnold Jacobson did not execute the 2009 Agreement.

 Request for Admission No. 685

 Admit that Arnold Jacobson is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 686

 Admit that Arnold Jacobson is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 687

 Admit that Arnold Jacobson accessed Spectrum Information before January 1, 2009.

                                                 60
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 61 of 138



 Request for Admission No. 688

 Admit that Arnold Jacobson did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 689

 Admit that Arnold Jacobson accessed Spectrum Information in 2009.

 Request for Admission No. 690

 Admit that Arnold Jacobson did not access Spectrum Information in 2009.

 Request for Admission No. 691

 Admit that Arnold Jacobson accessed Spectrum Information in 2010.

 Request for Admission No. 692

 Admit that Arnold Jacobson did not access Spectrum Information in 2010.

 Request for Admission No. 693

 Admit that Arnold Jacobson accessed Spectrum Information in 2011.

 Request for Admission No. 694

 Admit that Arnold Jacobson did not access Spectrum Information in 2011.

 Request for Admission No. 695

 Admit that Arnold Jacobson accessed Spectrum Information in 2012.

 Request for Admission No. 696

 Admit that Arnold Jacobson did not access Spectrum Information in 2012.

 Request for Admission No. 697

 Admit that Arnold Jacobson accessed the Spectrum Data Room in 2009.

 Request for Admission No. 698

 Admit that Arnold Jacobson did not access the Spectrum Data Room in 2009.

 Request for Admission No. 699

 Admit that Arnold Jacobson accessed the Spectrum Data Room in 2010.

 Request for Admission No. 700

 Admit that Arnold Jacobson did not access the Spectrum Data Room in 2010.




                                              61
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 62 of 138



 Request for Admission No. 701

 Admit that Arnold Jacobson accessed the Spectrum Data Room in 2011.

 Request for Admission No. 702

 Admit that Arnold Jacobson did not access the Spectrum Data Room in 2011.

 Request for Admission No. 703

 Admit that Arnold Jacobson accessed the Spectrum Data Room in 2012.

 Request for Admission No. 704

 Admit that Arnold Jacobson did not access the Spectrum Data Room in 2012.

 Request for Admission No. 705

 Admit that Erez Levy executed the 2009 Agreement.

 Request for Admission No. 706

 Admit that Erez Levy did not execute the 2009 Agreement.

 Request for Admission No. 707

 Admit that Erez Levy is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 708

 Admit that Erez Levy is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 709

 Admit that Erez Levy accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 710

 Admit that Erez Levy did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 711

 Admit that Erez Levy accessed Spectrum Information in 2009.

 Request for Admission No. 712

 Admit that Erez Levy did not access Spectrum Information in 2009.

 Request for Admission No. 713

 Admit that Erez Levy accessed Spectrum Information in 2010.

                                                 62
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 63 of 138



 Request for Admission No. 714

 Admit that Erez Levy did not access Spectrum Information in 2010.

 Request for Admission No. 715

 Admit that Erez Levy accessed Spectrum Information in 2011.

 Request for Admission No. 716

 Admit that Erez Levy did not access Spectrum Information in 2011.

 Request for Admission No. 717

 Admit that Erez Levy accessed Spectrum Information in 2012.

 Request for Admission No. 718

 Admit that Erez Levy did not access Spectrum Information in 2012.

 Request for Admission No. 719

 Admit that Erez Levy accessed the Spectrum Data Room in 2009.

 Request for Admission No. 720

 Admit that Erez Levy did not access the Spectrum Data Room in 2009.

 Request for Admission No. 721

 Admit that Erez Levy accessed the Spectrum Data Room in 2010.

 Request for Admission No. 722

 Admit that Erez Levy did not access the Spectrum Data Room in 2010.

 Request for Admission No. 723

 Admit that Erez Levy accessed the Spectrum Data Room in 2011.

 Request for Admission No. 724

 Admit that Erez Levy did not access the Spectrum Data Room in 2011.

 Request for Admission No. 725

 Admit that Erez Levy accessed the Spectrum Data Room in 2012.

 Request for Admission No. 726

 Admit that Erez Levy did not access the Spectrum Data Room in 2012.




                                              63
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 64 of 138



 Request for Admission No. 727

 Admit that Moshe Alfandari executed the 2009 Agreement.

 Request for Admission No. 728

 Admit that Moshe Alfandari did not execute the 2009 Agreement.

 Request for Admission No. 729

 Admit that Moshe Alfandari is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 730

 Admit that Moshe Alfandari is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 731

 Admit that Moshe Alfandari accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 732

 Admit that Moshe Alfandari did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 733

 Admit that Moshe Alfandari accessed Spectrum Information in 2009.

 Request for Admission No. 734

 Admit that Moshe Alfandari did not access Spectrum Information in 2009.

 Request for Admission No. 735

 Admit that Moshe Alfandari accessed Spectrum Information in 2010.

 Request for Admission No. 736

 Admit that Moshe Alfandari did not access Spectrum Information in 2010.

 Request for Admission No. 737

 Admit that Moshe Alfandari accessed Spectrum Information in 2011.

 Request for Admission No. 738

 Admit that Moshe Alfandari did not access Spectrum Information in 2011.

 Request for Admission No. 739

 Admit that Moshe Alfandari accessed Spectrum Information in 2012.

                                                 64
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 65 of 138



 Request for Admission No. 740

 Admit that Moshe Alfandari did not access Spectrum Information in 2012.

 Request for Admission No. 741

 Admit that Moshe Alfandari accessed the Spectrum Data Room in 2009.

 Request for Admission No. 742

 Admit that Moshe Alfandari did not access the Spectrum Data Room in 2009.

 Request for Admission No. 743

 Admit that Moshe Alfandari accessed the Spectrum Data Room in 2010.

 Request for Admission No. 744

 Admit that Moshe Alfandari did not access the Spectrum Data Room in 2010.

 Request for Admission No. 745

 Admit that Moshe Alfandari accessed the Spectrum Data Room in 2011.

 Request for Admission No. 746

 Admit that Moshe Alfandari did not access the Spectrum Data Room in 2011.

 Request for Admission No. 747

 Admit that Moshe Alfandari accessed the Spectrum Data Room in 2012.

 Request for Admission No. 748

 Admit that Moshe Alfandari did not access the Spectrum Data Room in 2012.

 Request for Admission No. 749

 Admit that Joel Wenger executed the 2009 Agreement.

 Request for Admission No. 750

 Admit that Joel Wenger did not execute the 2009 Agreement.

 Request for Admission No. 751

 Admit that Joel Wenger is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 752

 Admit that Joel Wenger is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

                                                 65
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 66 of 138



 Request for Admission No. 753

 Admit that Joel Wenger accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 754

 Admit that Joel Wenger did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 755

 Admit that Joel Wenger accessed Spectrum Information in 2009.

 Request for Admission No. 756

 Admit that Joel Wenger did not access Spectrum Information in 2009.

 Request for Admission No. 757

 Admit that Joel Wenger accessed Spectrum Information in 2010.

 Request for Admission No. 758

 Admit that Joel Wenger did not access Spectrum Information in 2010.

 Request for Admission No. 759

 Admit that Joel Wenger accessed Spectrum Information in 2011.

 Request for Admission No. 760

 Admit that Joel Wenger did not access Spectrum Information in 2011.

 Request for Admission No. 761

 Admit that Joel Wenger accessed Spectrum Information in 2012.

 Request for Admission No. 762

 Admit that Joel Wenger did not access Spectrum Information in 2012.

 Request for Admission No. 763

 Admit that Joel Wenger accessed the Spectrum Data Room in 2009.

 Request for Admission No. 764

 Admit that Joel Wenger did not access the Spectrum Data Room in 2009.

 Request for Admission No. 765

 Admit that Joel Wenger accessed the Spectrum Data Room in 2010.




                                              66
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 67 of 138



 Request for Admission No. 766

 Admit that Joel Wenger did not access the Spectrum Data Room in 2010.

 Request for Admission No. 767

 Admit that Joel Wenger accessed the Spectrum Data Room in 2011.

 Request for Admission No. 768

 Admit that Joel Wenger did not access the Spectrum Data Room in 2011.

 Request for Admission No. 769

 Admit that Joel Wenger accessed the Spectrum Data Room in 2012.

 Request for Admission No. 770

 Admit that Joel Wenger did not access the Spectrum Data Room in 2012.

 Request for Admission No. 771

 Admit that Dalit Sapir executed the 2009 Agreement.

 Request for Admission No. 772

 Admit that Dalit Sapir did not execute the 2009 Agreement.

 Request for Admission No. 773

 Admit that Dalit Sapir is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 774

 Admit that Dalit Sapir is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 775

 Admit that Dalit Sapir accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 776

 Admit that Dalit Sapir did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 777

 Admit that Dalit Sapir accessed Spectrum Information in 2009.

 Request for Admission No. 778

 Admit that Dalit Sapir did not access Spectrum Information in 2009.

                                                  67
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 68 of 138



 Request for Admission No. 779

 Admit that Dalit Sapir accessed Spectrum Information in 2010.

 Request for Admission No. 780

 Admit that Dalit Sapir did not access Spectrum Information in 2010.

 Request for Admission No. 781

 Admit that Dalit Sapir accessed Spectrum Information in 2011.

 Request for Admission No. 782

 Admit that Dalit Sapir did not access Spectrum Information in 2011.

 Request for Admission No. 783

 Admit that Dalit Sapir accessed Spectrum Information in 2012.

 Request for Admission No. 784

 Admit that Dalit Sapir did not access Spectrum Information in 2012.

 Request for Admission No. 785

 Admit that Dalit Sapir accessed the Spectrum Data Room in 2009.

 Request for Admission No. 786

 Admit that Dalit Sapir did not access the Spectrum Data Room in 2009.

 Request for Admission No. 787

 Admit that Dalit Sapir accessed the Spectrum Data Room in 2010.

 Request for Admission No. 788

 Admit that Dalit Sapir did not access the Spectrum Data Room in 2010.

 Request for Admission No. 789

 Admit that Dalit Sapir accessed the Spectrum Data Room in 2011.

 Request for Admission No. 790

 Admit that Dalit Sapir did not access the Spectrum Data Room in 2011.

 Request for Admission No. 791

 Admit that Dalit Sapir accessed the Spectrum Data Room in 2012.




                                               68
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 69 of 138



 Request for Admission No. 792

 Admit that Dalit Sapir did not access the Spectrum Data Room in 2012.

 Request for Admission No. 793

 Admit that Raul Grable executed the 2009 Agreement.

 Request for Admission No. 794

 Admit that Raul Grable did not execute the 2009 Agreement.

 Request for Admission No. 795

 Admit that Raul Grable is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 796

 Admit that Raul Grable is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 797

 Admit that Raul Grable accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 798

 Admit that Raul Grable did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 799

 Admit that Raul Grable accessed Spectrum Information in 2009.

 Request for Admission No. 800

 Admit that Raul Grable did not access Spectrum Information in 2009.

 Request for Admission No. 801

 Admit that Raul Grable accessed Spectrum Information in 2010.

 Request for Admission No. 802

 Admit that Raul Grable did not access Spectrum Information in 2010.

 Request for Admission No. 803

 Admit that Raul Grable accessed Spectrum Information in 2011.

 Request for Admission No. 804

 Admit that Raul Grable did not access Spectrum Information in 2011.

                                                 69
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 70 of 138



 Request for Admission No. 805

 Admit that Raul Grable accessed Spectrum Information in 2012.

 Request for Admission No. 806

 Admit that Raul Grable did not access Spectrum Information in 2012.

 Request for Admission No. 807

 Admit that Raul Grable accessed the Spectrum Data Room in 2009.

 Request for Admission No. 808

 Admit that Raul Grable did not access the Spectrum Data Room in 2009.

 Request for Admission No. 809

 Admit that Raul Grable accessed the Spectrum Data Room in 2010.

 Request for Admission No. 810

 Admit that Raul Grable did not access the Spectrum Data Room in 2010.

 Request for Admission No. 811

 Admit that Raul Grable accessed the Spectrum Data Room in 2011.

 Request for Admission No. 812

 Admit that Raul Grable did not access the Spectrum Data Room in 2011.

 Request for Admission No. 813

 Admit that Raul Grable accessed the Spectrum Data Room in 2012.

 Request for Admission No. 814

 Admit that Raul Grable did not access the Spectrum Data Room in 2012.

 Request for Admission No. 815

 Admit that Derek Vander Heide executed the 2009 Agreement.

 Request for Admission No. 816

 Admit that Derek Vander Heide did not execute the 2009 Agreement.

 Request for Admission No. 817

 Admit that Derek Vander Heide is subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.


                                                70
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 71 of 138



 Request for Admission No. 818

 Admit that Derek Vander Heide is not subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 819

 Admit that Derek Vander Heide accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 820

 Admit that Derek Vander Heide did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 821

 Admit that Derek Vander Heide accessed Spectrum Information in 2009.

 Request for Admission No. 822

 Admit that Derek Vander Heide did not access Spectrum Information in 2009.

 Request for Admission No. 823

 Admit that Derek Vander Heide accessed Spectrum Information in 2010.

 Request for Admission No. 824

 Admit that Derek Vander Heide did not access Spectrum Information in 2010.

 Request for Admission No. 825

 Admit that Derek Vander Heide accessed Spectrum Information in 2011.

 Request for Admission No. 826

 Admit that Derek Vander Heide did not access Spectrum Information in 2011.

 Request for Admission No. 827

 Admit that Derek Vander Heide accessed Spectrum Information in 2012.

 Request for Admission No. 828

 Admit that Derek Vander Heide did not access Spectrum Information in 2012.

 Request for Admission No. 829

 Admit that Derek Vander Heide accessed the Spectrum Data Room in 2009.

 Request for Admission No. 830

 Admit that Derek Vander Heide did not access the Spectrum Data Room in 2009.


                                                71
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 72 of 138



 Request for Admission No. 831

 Admit that Derek Vander Heide accessed the Spectrum Data Room in 2010.

 Request for Admission No. 832

 Admit that Derek Vander Heide did not access the Spectrum Data Room in 2010.

 Request for Admission No. 833

 Admit that Derek Vander Heide accessed the Spectrum Data Room in 2011.

 Request for Admission No. 834

 Admit that Derek Vander Heide did not access the Spectrum Data Room in 2011.

 Request for Admission No. 835

 Admit that Derek Vander Heide accessed the Spectrum Data Room in 2012.

 Request for Admission No. 836

 Admit that Derek Vander Heide did not access the Spectrum Data Room in 2012.

 Request for Admission No. 837

 Admit that Roger Cepeda executed the 2009 Agreement.

 Request for Admission No. 838

 Admit that Roger Cepeda did not execute the 2009 Agreement.

 Request for Admission No. 839

 Admit that Roger Cepeda is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 840

 Admit that Roger Cepeda is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 841

 Admit that Roger Cepeda accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 842

 Admit that Roger Cepeda did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 843

 Admit that Roger Cepeda accessed Spectrum Information in 2009.

                                                 72
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 73 of 138



 Request for Admission No. 844

 Admit that Roger Cepeda did not access Spectrum Information in 2009.

 Request for Admission No. 845

 Admit that Roger Cepeda accessed Spectrum Information in 2010.

 Request for Admission No. 846

 Admit that Roger Cepeda did not access Spectrum Information in 2010.

 Request for Admission No. 847

 Admit that Roger Cepeda accessed Spectrum Information in 2011.

 Request for Admission No. 848

 Admit that Roger Cepeda did not access Spectrum Information in 2011.

 Request for Admission No. 849

 Admit that Roger Cepeda accessed Spectrum Information in 2012.

 Request for Admission No. 850

 Admit that Roger Cepeda did not access Spectrum Information in 2012.

 Request for Admission No. 851

 Admit that Roger Cepeda accessed the Spectrum Data Room in 2009.

 Request for Admission No. 852

 Admit that Roger Cepeda did not access the Spectrum Data Room in 2009.

 Request for Admission No. 853

 Admit that Roger Cepeda accessed the Spectrum Data Room in 2010.

 Request for Admission No. 854

 Admit that Roger Cepeda did not access the Spectrum Data Room in 2010.

 Request for Admission No. 855

 Admit that Roger Cepeda accessed the Spectrum Data Room in 2011.

 Request for Admission No. 856

 Admit that Roger Cepeda did not access the Spectrum Data Room in 2011.




                                             73
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 74 of 138



 Request for Admission No. 857

 Admit that Roger Cepeda accessed the Spectrum Data Room in 2012.

 Request for Admission No. 858

 Admit that Roger Cepeda did not access the Spectrum Data Room in 2012.

 Request for Admission No. 859

 Admit that Tish Clyde executed the 2009 Agreement.

 Request for Admission No. 860

 Admit that Tish Clyde did not execute the 2009 Agreement.

 Request for Admission No. 861

 Admit that Tish Clyde is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 862

 Admit that Tish Clyde is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 863

 Admit that Tish Clyde accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 864

 Admit that Tish Clyde did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 865

 Admit that Tish Clyde accessed Spectrum Information in 2009.

 Request for Admission No. 866

 Admit that Tish Clyde did not access Spectrum Information in 2009.

 Request for Admission No. 867

 Admit that Tish Clyde accessed Spectrum Information in 2010.

 Request for Admission No. 868

 Admit that Tish Clyde did not access Spectrum Information in 2010.

 Request for Admission No. 869

 Admit that Tish Clyde accessed Spectrum Information in 2011.

                                                 74
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 75 of 138



 Request for Admission No. 870

 Admit that Tish Clyde did not access Spectrum Information in 2011.

 Request for Admission No. 871

 Admit that Tish Clyde accessed Spectrum Information in 2012.

 Request for Admission No. 872

 Admit that Tish Clyde did not access Spectrum Information in 2012.

 Request for Admission No. 873

 Admit that Tish Clyde accessed the Spectrum Data Room in 2009.

 Request for Admission No. 874

 Admit that Tish Clyde did not access the Spectrum Data Room in 2009.

 Request for Admission No. 875

 Admit that Tish Clyde accessed the Spectrum Data Room in 2010.

 Request for Admission No. 876

 Admit that Tish Clyde did not access the Spectrum Data Room in 2010.

 Request for Admission No. 877

 Admit that Tish Clyde accessed the Spectrum Data Room in 2011.

 Request for Admission No. 878

 Admit that Tish Clyde did not access the Spectrum Data Room in 2011.

 Request for Admission No. 879

 Admit that Tish Clyde accessed the Spectrum Data Room in 2012.

 Request for Admission No. 880

 Admit that Tish Clyde did not access the Spectrum Data Room in 2012.

 Request for Admission No. 881

 Admit that Peter Henderson executed the 2009 Agreement.

 Request for Admission No. 882

 Admit that Peter Henderson did not execute the 2009 Agreement.




                                              75
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 76 of 138



 Request for Admission No. 883

 Admit that Peter Henderson is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 884

 Admit that Peter Henderson is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 885

 Admit that Peter Henderson accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 886

 Admit that Peter Henderson did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 887

 Admit that Peter Henderson accessed Spectrum Information in 2009.

 Request for Admission No. 888

 Admit that Peter Henderson did not access Spectrum Information in 2009.

 Request for Admission No. 889

 Admit that Peter Henderson accessed Spectrum Information in 2010.

 Request for Admission No. 890

 Admit that Peter Henderson did not access Spectrum Information in 2010.

 Request for Admission No. 891

 Admit that Peter Henderson accessed Spectrum Information in 2011.

 Request for Admission No. 892

 Admit that Peter Henderson did not access Spectrum Information in 2011.

 Request for Admission No. 893

 Admit that Peter Henderson accessed Spectrum Information in 2012.

 Request for Admission No. 894

 Admit that Peter Henderson did not access Spectrum Information in 2012.

 Request for Admission No. 895

 Admit that Peter Henderson accessed the Spectrum Data Room in 2009.

                                                 76
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 77 of 138



 Request for Admission No. 896

 Admit that Peter Henderson did not access the Spectrum Data Room in 2009.

 Request for Admission No. 897

 Admit that Peter Henderson accessed the Spectrum Data Room in 2010.

 Request for Admission No. 898

 Admit that Peter Henderson did not access the Spectrum Data Room in 2010.

 Request for Admission No. 899

 Admit that Peter Henderson accessed the Spectrum Data Room in 2011.

 Request for Admission No. 900

 Admit that Peter Henderson did not access the Spectrum Data Room in 2011.

 Request for Admission No. 901

 Admit that Peter Henderson accessed the Spectrum Data Room in 2012.

 Request for Admission No. 902

 Admit that Peter Henderson did not access the Spectrum Data Room in 2012.

 Request for Admission No. 903

 Admit that Allan Tiro executed the 2009 Agreement.

 Request for Admission No. 904

 Admit that Allan Tiro did not execute the 2009 Agreement.

 Request for Admission No. 905

 Admit that Allan Tiro is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 906

 Admit that Allan Tiro is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 907

 Admit that Allan Tiro accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 908

 Admit that Allan Tiro did not access Spectrum Information before January 1, 2009.

                                                  77
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 78 of 138



 Request for Admission No. 909

 Admit that Allan Tiro accessed Spectrum Information in 2009.

 Request for Admission No. 910

 Admit that Allan Tiro did not access Spectrum Information in 2009.

 Request for Admission No. 911

 Admit that Allan Tiro accessed Spectrum Information in 2010.

 Request for Admission No. 912

 Admit that Allan Tiro did not access Spectrum Information in 2010.

 Request for Admission No. 913

 Admit that Allan Tiro accessed Spectrum Information in 2011.

 Request for Admission No. 914

 Admit that Allan Tiro did not access Spectrum Information in 2011.

 Request for Admission No. 915

 Admit that Allan Tiro accessed Spectrum Information in 2012.

 Request for Admission No. 916

 Admit that Allan Tiro did not access Spectrum Information in 2012.

 Request for Admission No. 917

 Admit that Allan Tiro accessed the Spectrum Data Room in 2009.

 Request for Admission No. 918

 Admit that Allan Tiro did not access the Spectrum Data Room in 2009.

 Request for Admission No. 919

 Admit that Allan Tiro accessed the Spectrum Data Room in 2010.

 Request for Admission No. 920

 Admit that Allan Tiro did not access the Spectrum Data Room in 2010.

 Request for Admission No. 921

 Admit that Allan Tiro accessed the Spectrum Data Room in 2011.




                                               78
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 79 of 138



 Request for Admission No. 922

 Admit that Allan Tiro did not access the Spectrum Data Room in 2011.

 Request for Admission No. 923

 Admit that Allan Tiro accessed the Spectrum Data Room in 2012.

 Request for Admission No. 924

 Admit that Allan Tiro did not access the Spectrum Data Room in 2012.

 Request for Admission No. 925

 Admit that John D’Antico executed the 2009 Agreement.

 Request for Admission No. 926

 Admit that John D’Antico did not execute the 2009 Agreement.

 Request for Admission No. 927

 Admit that John D’Antico is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 928

 Admit that John D’Antico is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 929

 Admit that John D’Antico accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 930

 Admit that John D’Antico did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 931

 Admit that John D’Antico accessed Spectrum Information in 2009.

 Request for Admission No. 932

 Admit that John D’Antico did not access Spectrum Information in 2009.

 Request for Admission No. 933

 Admit that John D’Antico accessed Spectrum Information in 2010.

 Request for Admission No. 934

 Admit that John D’Antico did not access Spectrum Information in 2010.

                                                 79
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 80 of 138



 Request for Admission No. 935

 Admit that John D’Antico accessed Spectrum Information in 2011.

 Request for Admission No. 936

 Admit that John D’Antico did not access Spectrum Information in 2011.

 Request for Admission No. 937

 Admit that John D’Antico accessed Spectrum Information in 2012.

 Request for Admission No. 938

 Admit that John D’Antico did not access Spectrum Information in 2012.

 Request for Admission No. 939

 Admit that John D’Antico accessed the Spectrum Data Room in 2009.

 Request for Admission No. 940

 Admit that John D’Antico did not access the Spectrum Data Room in 2009.

 Request for Admission No. 941

 Admit that John D’Antico accessed the Spectrum Data Room in 2010.

 Request for Admission No. 942

 Admit that John D’Antico did not access the Spectrum Data Room in 2010.

 Request for Admission No. 943

 Admit that John D’Antico accessed the Spectrum Data Room in 2011.

 Request for Admission No. 944

 Admit that John D’Antico did not access the Spectrum Data Room in 2011.

 Request for Admission No. 945

 Admit that John D’Antico accessed the Spectrum Data Room in 2012.

 Request for Admission No. 946

 Admit that John D’Antico did not access the Spectrum Data Room in 2012.

 Request for Admission No. 947

 Admit that George Kalfayan executed the 2009 Agreement.




                                              80
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 81 of 138



 Request for Admission No. 948

 Admit that George Kalfayan did not execute the 2009 Agreement.

 Request for Admission No. 949

 Admit that George Kalfayan is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 950

 Admit that George Kalfayan is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 951

 Admit that George Kalfayan accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 952

 Admit that George Kalfayan did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 953

 Admit that George Kalfayan accessed Spectrum Information in 2009.

 Request for Admission No. 954

 Admit that George Kalfayan did not access Spectrum Information in 2009.

 Request for Admission No. 955

 Admit that George Kalfayan accessed Spectrum Information in 2010.

 Request for Admission No. 956

 Admit that George Kalfayan did not access Spectrum Information in 2010.

 Request for Admission No. 957

 Admit that George Kalfayan accessed Spectrum Information in 2011.

 Request for Admission No. 958

 Admit that George Kalfayan did not access Spectrum Information in 2011.

 Request for Admission No. 959

 Admit that George Kalfayan accessed Spectrum Information in 2012.

 Request for Admission No. 960

 Admit that George Kalfayan did not access Spectrum Information in 2012.

                                                 81
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 82 of 138



 Request for Admission No. 961

 Admit that George Kalfayan accessed the Spectrum Data Room in 2009.

 Request for Admission No. 962

 Admit that George Kalfayan did not access the Spectrum Data Room in 2009.

 Request for Admission No. 963

 Admit that George Kalfayan accessed the Spectrum Data Room in 2010.

 Request for Admission No. 964

 Admit that George Kalfayan did not access the Spectrum Data Room in 2010.

 Request for Admission No. 965

 Admit that George Kalfayan accessed the Spectrum Data Room in 2011.

 Request for Admission No. 966

 Admit that George Kalfayan did not access the Spectrum Data Room in 2011.

 Request for Admission No. 967

 Admit that George Kalfayan accessed the Spectrum Data Room in 2012.

 Request for Admission No. 968

 Admit that George Kalfayan did not access the Spectrum Data Room in 2012.

 Request for Admission No. 969

 Admit that Yossi Shmul executed the 2009 Agreement.

 Request for Admission No. 970

 Admit that Yossi Shmul did not execute the 2009 Agreement.

 Request for Admission No. 971

 Admit that Yossi Shmul is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 972

 Admit that Yossi Shmul is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 973

 Admit that Yossi Shmul accessed Spectrum Information before January 1, 2009.

                                                 82
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 83 of 138



 Request for Admission No. 974

 Admit that Yossi Shmul did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 975

 Admit that Yossi Shmul accessed Spectrum Information in 2009.

 Request for Admission No. 976

 Admit that Yossi Shmul did not access Spectrum Information in 2009.

 Request for Admission No. 977

 Admit that Yossi Shmul accessed Spectrum Information in 2010.

 Request for Admission No. 978

 Admit that Yossi Shmul did not access Spectrum Information in 2010.

 Request for Admission No. 979

 Admit that Yossi Shmul accessed Spectrum Information in 2011.

 Request for Admission No. 980

 Admit that Yossi Shmul did not access Spectrum Information in 2011.

 Request for Admission No. 981

 Admit that Yossi Shmul accessed Spectrum Information in 2012.

 Request for Admission No. 982

 Admit that Yossi Shmul did not access Spectrum Information in 2012.

 Request for Admission No. 983

 Admit that Yossi Shmul accessed the Spectrum Data Room in 2009.

 Request for Admission No. 984

 Admit that Yossi Shmul did not access the Spectrum Data Room in 2009.

 Request for Admission No. 985

 Admit that Yossi Shmul accessed the Spectrum Data Room in 2010.

 Request for Admission No. 986

 Admit that Yossi Shmul did not access the Spectrum Data Room in 2010.




                                              83
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 84 of 138



 Request for Admission No. 987

 Admit that Yossi Shmul accessed the Spectrum Data Room in 2011.

 Request for Admission No. 988

 Admit that Yossi Shmul did not access the Spectrum Data Room in 2011.

 Request for Admission No. 989

 Admit that Yossi Shmul accessed the Spectrum Data Room in 2012.

 Request for Admission No. 990

 Admit that Yossi Shmul did not access the Spectrum Data Room in 2012.

 Request for Admission No. 991

 Admit that Vincent Giordano executed the 2009 Agreement.

 Request for Admission No. 992

 Admit that Vincent Giordano did not execute the 2009 Agreement.

 Request for Admission No. 993

 Admit that Vincent Giordano is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 994

 Admit that Vincent Giordano is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 995

 Admit that Vincent Giordano accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 996

 Admit that Vincent Giordano did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 997

 Admit that Vincent Giordano accessed Spectrum Information in 2009.

 Request for Admission No. 998

 Admit that Vincent Giordano did not access Spectrum Information in 2009.

 Request for Admission No. 999

 Admit that Vincent Giordano accessed Spectrum Information in 2010.

                                                 84
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 85 of 138



 Request for Admission No. 1000

 Admit that Vincent Giordano did not access Spectrum Information in 2010.

 Request for Admission No. 1001

 Admit that Vincent Giordano accessed Spectrum Information in 2011.

 Request for Admission No. 1002

 Admit that Vincent Giordano did not access Spectrum Information in 2011.

 Request for Admission No. 1003

 Admit that Vincent Giordano accessed Spectrum Information in 2012.

 Request for Admission No. 1004

 Admit that Vincent Giordano did not access Spectrum Information in 2012.

 Request for Admission No. 1005

 Admit that Vincent Giordano accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1006

 Admit that Vincent Giordano did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1007

 Admit that Vincent Giordano accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1008

 Admit that Vincent Giordano did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1009

 Admit that Vincent Giordano accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1010

 Admit that Vincent Giordano did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1011

 Admit that Vincent Giordano accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1012

 Admit that Vincent Giordano did not access the Spectrum Data Room in 2012.




                                              85
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 86 of 138



 Request for Admission No. 1013

 Admit that Agata Smieja executed the 2009 Agreement.

 Request for Admission No. 1014

 Admit that Agata Smieja did not execute the 2009 Agreement.

 Request for Admission No. 1015

 Admit that Agata Smieja is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1016

 Admit that Agata Smieja is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1017

 Admit that Agata Smieja accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1018

 Admit that Agata Smieja did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1019

 Admit that Agata Smieja accessed Spectrum Information in 2009.

 Request for Admission No. 1020

 Admit that Agata Smieja did not access Spectrum Information in 2009.

 Request for Admission No. 1021

 Admit that Agata Smieja accessed Spectrum Information in 2010.

 Request for Admission No. 1022

 Admit that Agata Smieja did not access Spectrum Information in 2010.

 Request for Admission No. 1023

 Admit that Agata Smieja accessed Spectrum Information in 2011.

 Request for Admission No. 1024

 Admit that Agata Smieja did not access Spectrum Information in 2011.

 Request for Admission No. 1025

 Admit that Agata Smieja accessed Spectrum Information in 2012.

                                                 86
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 87 of 138



 Request for Admission No. 1026

 Admit that Agata Smieja did not access Spectrum Information in 2012.

 Request for Admission No. 1027

 Admit that Agata Smieja accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1028

 Admit that Agata Smieja did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1029

 Admit that Agata Smieja accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1030

 Admit that Agata Smieja did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1031

 Admit that Agata Smieja accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1032

 Admit that Agata Smieja did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1033

 Admit that Agata Smieja accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1034

 Admit that Agata Smieja did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1035

 Admit that Levi McKelphin executed the 2009 Agreement.

 Request for Admission No. 1036

 Admit that Levi McKelphin did not execute the 2009 Agreement.

 Request for Admission No. 1037

 Admit that Levi McKelphin is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1038

 Admit that Levi McKelphin is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

                                                87
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 88 of 138



 Request for Admission No. 1039

 Admit that Levi McKelphin accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1040

 Admit that Levi McKelphin did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1041

 Admit that Levi McKelphin accessed Spectrum Information in 2009.

 Request for Admission No. 1042

 Admit that Levi McKelphin did not access Spectrum Information in 2009.

 Request for Admission No. 1043

 Admit that Levi McKelphin accessed Spectrum Information in 2010.

 Request for Admission No. 1044

 Admit that Levi McKelphin did not access Spectrum Information in 2010.

 Request for Admission No. 1045

 Admit that Levi McKelphin accessed Spectrum Information in 2011.

 Request for Admission No. 1046

 Admit that Levi McKelphin did not access Spectrum Information in 2011.

 Request for Admission No. 1047

 Admit that Levi McKelphin accessed Spectrum Information in 2012.

 Request for Admission No. 1048

 Admit that Levi McKelphin did not access Spectrum Information in 2012.

 Request for Admission No. 1049

 Admit that Levi McKelphin accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1050

 Admit that Levi McKelphin did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1051

 Admit that Levi McKelphin accessed the Spectrum Data Room in 2010.




                                              88
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 89 of 138



 Request for Admission No. 1052

 Admit that Levi McKelphin did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1053

 Admit that Levi McKelphin accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1054

 Admit that Levi McKelphin did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1055

 Admit that Levi McKelphin accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1056

 Admit that Levi McKelphin did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1057

 Admit that Helit Dovrin executed the 2009 Agreement.

 Request for Admission No. 1058

 Admit that Helit Dovrin did not execute the 2009 Agreement.

 Request for Admission No. 1059

 Admit that Helit Dovrin is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1060

 Admit that Helit Dovrin is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1061

 Admit that Helit Dovrin accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1062

 Admit that Helit Dovrin did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1063

 Admit that Helit Dovrin accessed Spectrum Information in 2009.

 Request for Admission No. 1064

 Admit that Helit Dovrin did not access Spectrum Information in 2009.

                                                  89
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 90 of 138



 Request for Admission No. 1065

 Admit that Helit Dovrin accessed Spectrum Information in 2010.

 Request for Admission No. 1066

 Admit that Helit Dovrin did not access Spectrum Information in 2010.

 Request for Admission No. 1067

 Admit that Helit Dovrin accessed Spectrum Information in 2011.

 Request for Admission No. 1068

 Admit that Helit Dovrin did not access Spectrum Information in 2011.

 Request for Admission No. 1069

 Admit that Helit Dovrin accessed Spectrum Information in 2012.

 Request for Admission No. 1070

 Admit that Helit Dovrin did not access Spectrum Information in 2012.

 Request for Admission No. 1071

 Admit that Helit Dovrin accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1072

 Admit that Helit Dovrin did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1073

 Admit that Helit Dovrin accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1074

 Admit that Helit Dovrin did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1075

 Admit that Helit Dovrin accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1076

 Admit that Helit Dovrin did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1077

 Admit that Helit Dovrin accessed the Spectrum Data Room in 2012.




                                              90
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 91 of 138



 Request for Admission No. 1078

 Admit that Helit Dovrin did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1079

 Admit that Larry Bigio executed the 2009 Agreement.

 Request for Admission No. 1080

 Admit that Larry Bigio did not execute the 2009 Agreement.

 Request for Admission No. 1081

 Admit that Larry Bigio is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1082

 Admit that Larry Bigio is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1083

 Admit that Larry Bigio accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1084

 Admit that Larry Bigio did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1085

 Admit that Larry Bigio accessed Spectrum Information in 2009.

 Request for Admission No. 1086

 Admit that Larry Bigio did not access Spectrum Information in 2009.

 Request for Admission No. 1087

 Admit that Larry Bigio accessed Spectrum Information in 2010.

 Request for Admission No. 1088

 Admit that Larry Bigio did not access Spectrum Information in 2010.

 Request for Admission No. 1089

 Admit that Larry Bigio accessed Spectrum Information in 2011.

 Request for Admission No. 1090

 Admit that Larry Bigio did not access Spectrum Information in 2011.

                                                 91
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 92 of 138



 Request for Admission No. 1091

 Admit that Larry Bigio accessed Spectrum Information in 2012.

 Request for Admission No. 1092

 Admit that Larry Bigio did not access Spectrum Information in 2012.

 Request for Admission No. 1093

 Admit that Larry Bigio accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1094

 Admit that Larry Bigio did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1095

 Admit that Larry Bigio accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1096

 Admit that Larry Bigio did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1097

 Admit that Larry Bigio accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1098

 Admit that Larry Bigio did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1099

 Admit that Larry Bigio accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1100

 Admit that Larry Bigio did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1101

 Admit that Etty Haver executed the 2009 Agreement.

 Request for Admission No. 1102

 Admit that Etty Haver did not execute the 2009 Agreement.

 Request for Admission No. 1103

 Admit that Etty Haver is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.


                                                 92
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 93 of 138



 Request for Admission No. 1104

 Admit that Etty Haver is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1105

 Admit that Etty Haver accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1106

 Admit that Etty Haver did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1107

 Admit that Etty Haver accessed Spectrum Information in 2009.

 Request for Admission No. 1108

 Admit that Etty Haver did not access Spectrum Information in 2009.

 Request for Admission No. 1109

 Admit that Etty Haver accessed Spectrum Information in 2010.

 Request for Admission No. 1110

 Admit that Etty Haver did not access Spectrum Information in 2010.

 Request for Admission No. 1111

 Admit that Etty Haver accessed Spectrum Information in 2011.

 Request for Admission No. 1112

 Admit that Etty Haver did not access Spectrum Information in 2011.

 Request for Admission No. 1113

 Admit that Etty Haver accessed Spectrum Information in 2012.

 Request for Admission No. 1114

 Admit that Etty Haver did not access Spectrum Information in 2012.

 Request for Admission No. 1115

 Admit that Etty Haver accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1116

 Admit that Etty Haver did not access the Spectrum Data Room in 2009.


                                                 93
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 94 of 138



 Request for Admission No. 1117

 Admit that Etty Haver accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1118

 Admit that Etty Haver did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1119

 Admit that Etty Haver accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1120

 Admit that Etty Haver did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1121

 Admit that Etty Haver accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1122

 Admit that Etty Haver did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1123

 Admit that Allison Mueller executed the 2009 Agreement.

 Request for Admission No. 1124

 Admit that Allison Mueller did not execute the 2009 Agreement.

 Request for Admission No. 1125

 Admit that Allison Mueller is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1126

 Admit that Allison Mueller is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1127

 Admit that Allison Mueller accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1128

 Admit that Allison Mueller did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1129

 Admit that Allison Mueller accessed Spectrum Information in 2009.

                                                 94
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 95 of 138



 Request for Admission No. 1130

 Admit that Allison Mueller did not access Spectrum Information in 2009.

 Request for Admission No. 1131

 Admit that Allison Mueller accessed Spectrum Information in 2010.

 Request for Admission No. 1132

 Admit that Allison Mueller did not access Spectrum Information in 2010.

 Request for Admission No. 1133

 Admit that Allison Mueller accessed Spectrum Information in 2011.

 Request for Admission No. 1134

 Admit that Allison Mueller did not access Spectrum Information in 2011.

 Request for Admission No. 1135

 Admit that Allison Mueller accessed Spectrum Information in 2012.

 Request for Admission No. 1136

 Admit that Allison Mueller did not access Spectrum Information in 2012.

 Request for Admission No. 1137

 Admit that Allison Mueller accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1138

 Admit that Allison Mueller did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1139

 Admit that Allison Mueller accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1140

 Admit that Allison Mueller did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1141

 Admit that Allison Mueller accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1142

 Admit that Allison Mueller did not access the Spectrum Data Room in 2011.




                                              95
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 96 of 138



 Request for Admission No. 1143

 Admit that Allison Mueller accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1144

 Admit that Allison Mueller did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1145

 Admit that John Dunn executed the 2009 Agreement.

 Request for Admission No. 1146

 Admit that John Dunn did not execute the 2009 Agreement.

 Request for Admission No. 1147

 Admit that John Dunn is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1148

 Admit that John Dunn is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1149

 Admit that John Dunn accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1150

 Admit that John Dunn did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1151

 Admit that John Dunn accessed Spectrum Information in 2009.

 Request for Admission No. 1152

 Admit that John Dunn did not access Spectrum Information in 2009.

 Request for Admission No. 1153

 Admit that John Dunn accessed Spectrum Information in 2010.

 Request for Admission No. 1154

 Admit that John Dunn did not access Spectrum Information in 2010.

 Request for Admission No. 1155

 Admit that John Dunn accessed Spectrum Information in 2011.

                                                 96
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 97 of 138



 Request for Admission No. 1156

 Admit that John Dunn did not access Spectrum Information in 2011.

 Request for Admission No. 1157

 Admit that John Dunn accessed Spectrum Information in 2012.

 Request for Admission No. 1158

 Admit that John Dunn did not access Spectrum Information in 2012.

 Request for Admission No. 1159

 Admit that John Dunn accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1160

 Admit that John Dunn did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1161

 Admit that John Dunn accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1162

 Admit that John Dunn did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1163

 Admit that John Dunn accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1164

 Admit that John Dunn did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1165

 Admit that John Dunn accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1166

 Admit that John Dunn did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1167

 Admit that Arvind Sundar-Rajan executed the 2009 Agreement.

 Request for Admission No. 1168

 Admit that Arvind Sundar-Rajan did not execute the 2009 Agreement.




                                              97
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 98 of 138



 Request for Admission No. 1169

 Admit that Arvind Sundar-Rajan is subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1170

 Admit that Arvind Sundar-Rajan is not subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 1171

 Admit that Arvind Sundar-Rajan accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1172

 Admit that Arvind Sundar-Rajan did not access Spectrum Information before January 1,
 2009.

 Request for Admission No. 1173

 Admit that Arvind Sundar-Rajan accessed Spectrum Information in 2009.

 Request for Admission No. 1174

 Admit that Arvind Sundar-Rajan did not access Spectrum Information in 2009.

 Request for Admission No. 1175

 Admit that Arvind Sundar-Rajan accessed Spectrum Information in 2010.

 Request for Admission No. 1176

 Admit that Arvind Sundar-Rajan did not access Spectrum Information in 2010.

 Request for Admission No. 1177

 Admit that Arvind Sundar-Rajan accessed Spectrum Information in 2011.

 Request for Admission No. 1178

 Admit that Arvind Sundar-Rajan did not access Spectrum Information in 2011.

 Request for Admission No. 1179

 Admit that Arvind Sundar-Rajan accessed Spectrum Information in 2012.

 Request for Admission No. 1180

 Admit that Arvind Sundar-Rajan did not access Spectrum Information in 2012.




                                                98
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 99 of 138



 Request for Admission No. 1181

 Admit that Arvind Sundar-Rajan accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1182

 Admit that Arvind Sundar-Rajan did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1183

 Admit that Arvind Sundar-Rajan accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1184

 Admit that Arvind Sundar-Rajan did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1185

 Admit that Arvind Sundar-Rajan accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1186

 Admit that Arvind Sundar-Rajan did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1187

 Admit that Arvind Sundar-Rajan accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1188

 Admit that Arvind Sundar-Rajan did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1189

 Admit that Jose-Luis Sanchez executed the 2009 Agreement.

 Request for Admission No. 1190

 Admit that Jose-Luis Sanchez did not execute the 2009 Agreement.

 Request for Admission No. 1191

 Admit that Jose-Luis Sanchez is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1192

 Admit that Jose-Luis Sanchez is not subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 1193

 Admit that Jose-Luis Sanchez accessed Spectrum Information before January 1, 2009.

                                                 99
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 100 of 138



 Request for Admission No. 1194

 Admit that Jose-Luis Sanchez did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1195

 Admit that Jose-Luis Sanchez accessed Spectrum Information in 2009.

 Request for Admission No. 1196

 Admit that Jose-Luis Sanchez did not access Spectrum Information in 2009.

 Request for Admission No. 1197

 Admit that Jose-Luis Sanchez accessed Spectrum Information in 2010.

 Request for Admission No. 1198

 Admit that Jose-Luis Sanchez did not access Spectrum Information in 2010.

 Request for Admission No. 1199

 Admit that Jose-Luis Sanchez accessed Spectrum Information in 2011.

 Request for Admission No. 1200

 Admit that Jose-Luis Sanchez did not access Spectrum Information in 2011.

 Request for Admission No. 1201

 Admit that Jose-Luis Sanchez accessed Spectrum Information in 2012.

 Request for Admission No. 1202

 Admit that Jose-Luis Sanchez did not access Spectrum Information in 2012.

 Request for Admission No. 1203

 Admit that Jose-Luis Sanchez accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1204

 Admit that Jose-Luis Sanchez did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1205

 Admit that Jose-Luis Sanchez accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1206

 Admit that Jose-Luis Sanchez did not access the Spectrum Data Room in 2010.




                                              100
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 101 of 138



 Request for Admission No. 1207

 Admit that Jose-Luis Sanchez accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1208

 Admit that Jose-Luis Sanchez did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1209

 Admit that Jose-Luis Sanchez accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1210

 Admit that Jose-Luis Sanchez did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1211

 Admit that Nadav Drori executed the 2009 Agreement.

 Request for Admission No. 1212

 Admit that Nadav Drori did not execute the 2009 Agreement.

 Request for Admission No. 1213

 Admit that Nadav Drori is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1214

 Admit that Nadav Drori is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1215

 Admit that Nadav Drori accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1216

 Admit that Nadav Drori did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1217

 Admit that Nadav Drori accessed Spectrum Information in 2009.

 Request for Admission No. 1218

 Admit that Nadav Drori did not access Spectrum Information in 2009.

 Request for Admission No. 1219

 Admit that Nadav Drori accessed Spectrum Information in 2010.

                                                101
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 102 of 138



 Request for Admission No. 1220

 Admit that Nadav Drori did not access Spectrum Information in 2010.

 Request for Admission No. 1221

 Admit that Nadav Drori accessed Spectrum Information in 2011.

 Request for Admission No. 1222

 Admit that Nadav Drori did not access Spectrum Information in 2011.

 Request for Admission No. 1223

 Admit that Nadav Drori accessed Spectrum Information in 2012.

 Request for Admission No. 1224

 Admit that Nadav Drori did not access Spectrum Information in 2012.

 Request for Admission No. 1225

 Admit that Nadav Drori accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1226

 Admit that Nadav Drori did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1227

 Admit that Nadav Drori accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1228

 Admit that Nadav Drori did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1229

 Admit that Nadav Drori accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1230

 Admit that Nadav Drori did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1231

 Admit that Nadav Drori accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1232

 Admit that Nadav Drori did not access the Spectrum Data Room in 2012.




                                             102
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 103 of 138



 Request for Admission No. 1233

 Admit that Mark Colananni executed the 2009 Agreement.

 Request for Admission No. 1234

 Admit that Mark Colananni did not execute the 2009 Agreement.

 Request for Admission No. 1235

 Admit that Mark Colananni is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1236

 Admit that Mark Colananni is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1237

 Admit that Mark Colananni accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1238

 Admit that Mark Colananni did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1239

 Admit that Mark Colananni accessed Spectrum Information in 2009.

 Request for Admission No. 1240

 Admit that Mark Colananni did not access Spectrum Information in 2009.

 Request for Admission No. 1241

 Admit that Mark Colananni accessed Spectrum Information in 2010.

 Request for Admission No. 1242

 Admit that Mark Colananni did not access Spectrum Information in 2010.

 Request for Admission No. 1243

 Admit that Mark Colananni accessed Spectrum Information in 2011.

 Request for Admission No. 1244

 Admit that Mark Colananni did not access Spectrum Information in 2011.

 Request for Admission No. 1245

 Admit that Mark Colananni accessed Spectrum Information in 2012.

                                                103
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 104 of 138



 Request for Admission No. 1246

 Admit that Mark Colananni did not access Spectrum Information in 2012.

 Request for Admission No. 1247

 Admit that Mark Colananni accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1248

 Admit that Mark Colananni did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1249

 Admit that Mark Colananni accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1250

 Admit that Mark Colananni did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1251

 Admit that Mark Colananni accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1252

 Admit that Mark Colananni did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1253

 Admit that Mark Colananni accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1254

 Admit that Mark Colananni did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1255

 Admit that Jacob Bachar executed the 2009 Agreement.

 Request for Admission No. 1256

 Admit that Jacob Bachar did not execute the 2009 Agreement.

 Request for Admission No. 1257

 Admit that Jacob Bachar is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1258

 Admit that Jacob Bachar is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

                                                 104
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 105 of 138



 Request for Admission No. 1259

 Admit that Jacob Bachar accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1260

 Admit that Jacob Bachar did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1261

 Admit that Jacob Bachar accessed Spectrum Information in 2009.

 Request for Admission No. 1262

 Admit that Jacob Bachar did not access Spectrum Information in 2009.

 Request for Admission No. 1263

 Admit that Jacob Bachar accessed Spectrum Information in 2010.

 Request for Admission No. 1264

 Admit that Jacob Bachar did not access Spectrum Information in 2010.

 Request for Admission No. 1265

 Admit that Jacob Bachar accessed Spectrum Information in 2011.

 Request for Admission No. 1266

 Admit that Jacob Bachar did not access Spectrum Information in 2011.

 Request for Admission No. 1267

 Admit that Jacob Bachar accessed Spectrum Information in 2012.

 Request for Admission No. 1268

 Admit that Jacob Bachar did not access Spectrum Information in 2012.

 Request for Admission No. 1269

 Admit that Jacob Bachar accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1270

 Admit that Jacob Bachar did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1271

 Admit that Jacob Bachar accessed the Spectrum Data Room in 2010.




                                              105
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 106 of 138



 Request for Admission No. 1272

 Admit that Jacob Bachar did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1273

 Admit that Jacob Bachar accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1274

 Admit that Jacob Bachar did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1275

 Admit that Jacob Bachar accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1276

 Admit that Jacob Bachar did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1277

 Admit that Mark Woods executed the 2009 Agreement.

 Request for Admission No. 1278

 Admit that Mark Woods did not execute the 2009 Agreement.

 Request for Admission No. 1279

 Admit that Mark Woods is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1280

 Admit that Mark Woods is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1281

 Admit that Mark Woods accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1282

 Admit that Mark Woods did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1283

 Admit that Mark Woods accessed Spectrum Information in 2009.

 Request for Admission No. 1284

 Admit that Mark Woods did not access Spectrum Information in 2009.

                                                106
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 107 of 138



 Request for Admission No. 1285

 Admit that Mark Woods accessed Spectrum Information in 2010.

 Request for Admission No. 1286

 Admit that Mark Woods did not access Spectrum Information in 2010.

 Request for Admission No. 1287

 Admit that Mark Woods accessed Spectrum Information in 2011.

 Request for Admission No. 1288

 Admit that Mark Woods did not access Spectrum Information in 2011.

 Request for Admission No. 1289

 Admit that Mark Woods accessed Spectrum Information in 2012.

 Request for Admission No. 1290

 Admit that Mark Woods did not access Spectrum Information in 2012.

 Request for Admission No. 1291

 Admit that Mark Woods accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1292

 Admit that Mark Woods did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1293

 Admit that Mark Woods accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1294

 Admit that Mark Woods did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1295

 Admit that Mark Woods accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1296

 Admit that Mark Woods did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1297

 Admit that Mark Woods accessed the Spectrum Data Room in 2012.




                                            107
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 108 of 138



 Request for Admission No. 1298

 Admit that Mark Woods did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1299

 Admit that Tom Gentile executed the 2009 Agreement.

 Request for Admission No. 1300

 Admit that Tom Gentile did not execute the 2009 Agreement.

 Request for Admission No. 1301

 Admit that Tom Gentile is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1302

 Admit that Tom Gentile is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1303

 Admit that Tom Gentile accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1304

 Admit that Tom Gentile did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1305

 Admit that Tom Gentile accessed Spectrum Information in 2009.

 Request for Admission No. 1306

 Admit that Tom Gentile did not access Spectrum Information in 2009.

 Request for Admission No. 1307

 Admit that Tom Gentile accessed Spectrum Information in 2010.

 Request for Admission No. 1308

 Admit that Tom Gentile did not access Spectrum Information in 2010.

 Request for Admission No. 1309

 Admit that Tom Gentile accessed Spectrum Information in 2011.

 Request for Admission No. 1310

 Admit that Tom Gentile did not access Spectrum Information in 2011.

                                                108
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 109 of 138



 Request for Admission No. 1311

 Admit that Tom Gentile accessed Spectrum Information in 2012.

 Request for Admission No. 1312

 Admit that Tom Gentile did not access Spectrum Information in 2012.

 Request for Admission No. 1313

 Admit that Tom Gentile accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1314

 Admit that Tom Gentile did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1315

 Admit that Tom Gentile accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1316

 Admit that Tom Gentile did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1317

 Admit that Tom Gentile accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1318

 Admit that Tom Gentile did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1319

 Admit that Tom Gentile accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1320

 Admit that Tom Gentile did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1321

 Admit that Matan Beilin executed the 2009 Agreement.

 Request for Admission No. 1322

 Admit that Matan Beilin did not execute the 2009 Agreement.

 Request for Admission No. 1323

 Admit that Matan Beilin is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.


                                                 109
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 110 of 138



 Request for Admission No. 1324

 Admit that Matan Beilin is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1325

 Admit that Matan Beilin accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1326

 Admit that Matan Beilin did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1327

 Admit that Matan Beilin accessed Spectrum Information in 2009.

 Request for Admission No. 1328

 Admit that Matan Beilin did not access Spectrum Information in 2009.

 Request for Admission No. 1329

 Admit that Matan Beilin accessed Spectrum Information in 2010.

 Request for Admission No. 1330

 Admit that Matan Beilin did not access Spectrum Information in 2010.

 Request for Admission No. 1331

 Admit that Matan Beilin accessed Spectrum Information in 2011.

 Request for Admission No. 1332

 Admit that Matan Beilin did not access Spectrum Information in 2011.

 Request for Admission No. 1333

 Admit that Matan Beilin accessed Spectrum Information in 2012.

 Request for Admission No. 1334

 Admit that Matan Beilin did not access Spectrum Information in 2012.

 Request for Admission No. 1335

 Admit that Matan Beilin accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1336

 Admit that Matan Beilin did not access the Spectrum Data Room in 2009.


                                                 110
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 111 of 138



 Request for Admission No. 1337

 Admit that Matan Beilin accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1338

 Admit that Matan Beilin did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1339

 Admit that Matan Beilin accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1340

 Admit that Matan Beilin did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1341

 Admit that Matan Beilin accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1342

 Admit that Matan Beilin did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1343

 Admit that Gil Kovalski executed the 2009 Agreement.

 Request for Admission No. 1344

 Admit that Gil Kovalski did not execute the 2009 Agreement.

 Request for Admission No. 1345

 Admit that Gil Kovalski is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1346

 Admit that Gil Kovalski is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1347

 Admit that Gil Kovalski accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1348

 Admit that Gil Kovalski did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1349

 Admit that Gil Kovalski accessed Spectrum Information in 2009.

                                                 111
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 112 of 138



 Request for Admission No. 1350

 Admit that Gil Kovalski did not access Spectrum Information in 2009.

 Request for Admission No. 1351

 Admit that Gil Kovalski accessed Spectrum Information in 2010.

 Request for Admission No. 1352

 Admit that Gil Kovalski did not access Spectrum Information in 2010.

 Request for Admission No. 1353

 Admit that Gil Kovalski accessed Spectrum Information in 2011.

 Request for Admission No. 1354

 Admit that Gil Kovalski did not access Spectrum Information in 2011.

 Request for Admission No. 1355

 Admit that Gil Kovalski accessed Spectrum Information in 2012.

 Request for Admission No. 1356

 Admit that Gil Kovalski did not access Spectrum Information in 2012.

 Request for Admission No. 1357

 Admit that Gil Kovalski accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1358

 Admit that Gil Kovalski did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1359

 Admit that Gil Kovalski accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1360

 Admit that Gil Kovalski did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1361

 Admit that Gil Kovalski accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1362

 Admit that Gil Kovalski did not access the Spectrum Data Room in 2011.




                                              112
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 113 of 138



 Request for Admission No. 1363

 Admit that Gil Kovalski accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1364

 Admit that Gil Kovalski did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1365

 Admit that Jonathan Sachs executed the 2009 Agreement.

 Request for Admission No. 1366

 Admit that Jonathan Sachs did not execute the 2009 Agreement.

 Request for Admission No. 1367

 Admit that Jonathan Sachs is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1368

 Admit that Jonathan Sachs is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1369

 Admit that Jonathan Sachs accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1370

 Admit that Jonathan Sachs did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1371

 Admit that Jonathan Sachs accessed Spectrum Information in 2009.

 Request for Admission No. 1372

 Admit that Jonathan Sachs did not access Spectrum Information in 2009.

 Request for Admission No. 1373

 Admit that Jonathan Sachs accessed Spectrum Information in 2010.

 Request for Admission No. 1374

 Admit that Jonathan Sachs did not access Spectrum Information in 2010.

 Request for Admission No. 1375

 Admit that Jonathan Sachs accessed Spectrum Information in 2011.

                                                 113
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 114 of 138



 Request for Admission No. 1376

 Admit that Jonathan Sachs did not access Spectrum Information in 2011.

 Request for Admission No. 1377

 Admit that Jonathan Sachs accessed Spectrum Information in 2012.

 Request for Admission No. 1378

 Admit that Jonathan Sachs did not access Spectrum Information in 2012.

 Request for Admission No. 1379

 Admit that Jonathan Sachs accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1380

 Admit that Jonathan Sachs did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1381

 Admit that Jonathan Sachs accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1382

 Admit that Jonathan Sachs did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1383

 Admit that Jonathan Sachs accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1384

 Admit that Jonathan Sachs did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1385

 Admit that Jonathan Sachs accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1386

 Admit that Jonathan Sachs did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1387

 Admit that Yariv Grobshtein executed the 2009 Agreement.

 Request for Admission No. 1388

 Admit that Yariv Grobshtein did not execute the 2009 Agreement.




                                             114
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 115 of 138



 Request for Admission No. 1389

 Admit that Yariv Grobshtein is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1390

 Admit that Yariv Grobshtein is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1391

 Admit that Yariv Grobshtein accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1392

 Admit that Yariv Grobshtein did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1393

 Admit that Yariv Grobshtein accessed Spectrum Information in 2009.

 Request for Admission No. 1394

 Admit that Yariv Grobshtein did not access Spectrum Information in 2009.

 Request for Admission No. 1395

 Admit that Yariv Grobshtein accessed Spectrum Information in 2010.

 Request for Admission No. 1396

 Admit that Yariv Grobshtein did not access Spectrum Information in 2010.

 Request for Admission No. 1397

 Admit that Yariv Grobshtein accessed Spectrum Information in 2011.

 Request for Admission No. 1398

 Admit that Yariv Grobshtein did not access Spectrum Information in 2011.

 Request for Admission No. 1399

 Admit that Yariv Grobshtein accessed Spectrum Information in 2012.

 Request for Admission No. 1400

 Admit that Yariv Grobshtein did not access Spectrum Information in 2012.

 Request for Admission No. 1401

 Admit that Yariv Grobshtein accessed the Spectrum Data Room in 2009.

                                                115
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 116 of 138



 Request for Admission No. 1402

 Admit that Yariv Grobshtein did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1403

 Admit that Yariv Grobshtein accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1404

 Admit that Yariv Grobshtein did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1405

 Admit that Yariv Grobshtein accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1406

 Admit that Yariv Grobshtein did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1407

 Admit that Yariv Grobshtein accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1408

 Admit that Yariv Grobshtein did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1409

 Admit that Yulim Zingerman executed the 2009 Agreement.

 Request for Admission No. 1410

 Admit that Yulim Zingerman did not execute the 2009 Agreement.

 Request for Admission No. 1411

 Admit that Yulim Zingerman is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1412

 Admit that Yulim Zingerman is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1413

 Admit that Yulim Zingerman accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1414

 Admit that Yulim Zingerman did not access Spectrum Information before January 1, 2009.

                                                116
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 117 of 138



 Request for Admission No. 1415

 Admit that Yulim Zingerman accessed Spectrum Information in 2009.

 Request for Admission No. 1416

 Admit that Yulim Zingerman did not access Spectrum Information in 2009.

 Request for Admission No. 1417

 Admit that Yulim Zingerman accessed Spectrum Information in 2010.

 Request for Admission No. 1418

 Admit that Yulim Zingerman did not access Spectrum Information in 2010.

 Request for Admission No. 1419

 Admit that Yulim Zingerman accessed Spectrum Information in 2011.

 Request for Admission No. 1420

 Admit that Yulim Zingerman did not access Spectrum Information in 2011.

 Request for Admission No. 1421

 Admit that Yulim Zingerman accessed Spectrum Information in 2012.

 Request for Admission No. 1422

 Admit that Yulim Zingerman did not access Spectrum Information in 2012.

 Request for Admission No. 1423

 Admit that Yulim Zingerman accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1424

 Admit that Yulim Zingerman did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1425

 Admit that Yulim Zingerman accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1426

 Admit that Yulim Zingerman did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1427

 Admit that Yulim Zingerman accessed the Spectrum Data Room in 2011.




                                             117
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 118 of 138



 Request for Admission No. 1428

 Admit that Yulim Zingerman did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1429

 Admit that Yulim Zingerman accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1430

 Admit that Yulim Zingerman did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1431

 Admit that Roee Khen executed the 2009 Agreement.

 Request for Admission No. 1432

 Admit that Roee Khen did not execute the 2009 Agreement.

 Request for Admission No. 1433

 Admit that Roee Khen is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1434

 Admit that Roee Khen is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1435

 Admit that Roee Khen accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1436

 Admit that Roee Khen did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1437

 Admit that Roee Khen accessed Spectrum Information in 2009.

 Request for Admission No. 1438

 Admit that Roee Khen did not access Spectrum Information in 2009.

 Request for Admission No. 1439

 Admit that Roee Khen accessed Spectrum Information in 2010.

 Request for Admission No. 1440

 Admit that Roee Khen did not access Spectrum Information in 2010.

                                                118
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 119 of 138



 Request for Admission No. 1441

 Admit that Roee Khen accessed Spectrum Information in 2011.

 Request for Admission No. 1442

 Admit that Roee Khen did not access Spectrum Information in 2011.

 Request for Admission No. 1443

 Admit that Roee Khen accessed Spectrum Information in 2012.

 Request for Admission No. 1444

 Admit that Roee Khen did not access Spectrum Information in 2012.

 Request for Admission No. 1445

 Admit that Roee Khen accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1446

 Admit that Roee Khen did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1447

 Admit that Roee Khen accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1448

 Admit that Roee Khen did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1449

 Admit that Roee Khen accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1450

 Admit that Roee Khen did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1451

 Admit that Roee Khen accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1452

 Admit that Roee Khen did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1453

 Admit that Shiran Golan executed the 2009 Agreement.




                                             119
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 120 of 138



 Request for Admission No. 1454

 Admit that Shiran Golan did not execute the 2009 Agreement.

 Request for Admission No. 1455

 Admit that Shiran Golan is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1456

 Admit that Shiran Golan is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1457

 Admit that Shiran Golan accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1458

 Admit that Shiran Golan did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1459

 Admit that Shiran Golan accessed Spectrum Information in 2009.

 Request for Admission No. 1460

 Admit that Shiran Golan did not access Spectrum Information in 2009.

 Request for Admission No. 1461

 Admit that Shiran Golan accessed Spectrum Information in 2010.

 Request for Admission No. 1462

 Admit that Shiran Golan did not access Spectrum Information in 2010.

 Request for Admission No. 1463

 Admit that Shiran Golan accessed Spectrum Information in 2011.

 Request for Admission No. 1464

 Admit that Shiran Golan did not access Spectrum Information in 2011.

 Request for Admission No. 1465

 Admit that Shiran Golan accessed Spectrum Information in 2012.

 Request for Admission No. 1466

 Admit that Shiran Golan did not access Spectrum Information in 2012.

                                                 120
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 121 of 138



 Request for Admission No. 1467

 Admit that Shiran Golan accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1468

 Admit that Shiran Golan did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1469

 Admit that Shiran Golan accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1470

 Admit that Shiran Golan did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1471

 Admit that Shiran Golan accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1472

 Admit that Shiran Golan did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1473

 Admit that Shiran Golan accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1474

 Admit that Shiran Golan did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1475

 Admit that Michael Kogan executed the 2009 Agreement.

 Request for Admission No. 1476

 Admit that Michael Kogan did not execute the 2009 Agreement.

 Request for Admission No. 1477

 Admit that Michael Kogan is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1478

 Admit that Michael Kogan is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1479

 Admit that Michael Kogan accessed Spectrum Information before January 1, 2009.

                                                121
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 122 of 138



 Request for Admission No. 1480

 Admit that Michael Kogan did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1481

 Admit that Michael Kogan accessed Spectrum Information in 2009.

 Request for Admission No. 1482

 Admit that Michael Kogan did not access Spectrum Information in 2009.

 Request for Admission No. 1483

 Admit that Michael Kogan accessed Spectrum Information in 2010.

 Request for Admission No. 1484

 Admit that Michael Kogan did not access Spectrum Information in 2010.

 Request for Admission No. 1485

 Admit that Michael Kogan accessed Spectrum Information in 2011.

 Request for Admission No. 1486

 Admit that Michael Kogan did not access Spectrum Information in 2011.

 Request for Admission No. 1487

 Admit that Michael Kogan accessed Spectrum Information in 2012.

 Request for Admission No. 1488

 Admit that Michael Kogan did not access Spectrum Information in 2012.

 Request for Admission No. 1489

 Admit that Michael Kogan accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1490

 Admit that Michael Kogan did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1491

 Admit that Michael Kogan accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1492

 Admit that Michael Kogan did not access the Spectrum Data Room in 2010.




                                             122
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 123 of 138



 Request for Admission No. 1493

 Admit that Michael Kogan accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1494

 Admit that Michael Kogan did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1495

 Admit that Michael Kogan accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1496

 Admit that Michael Kogan did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1497

 Admit that Michael Gaisinsky executed the 2009 Agreement.

 Request for Admission No. 1498

 Admit that Michael Gaisinsky did not execute the 2009 Agreement.

 Request for Admission No. 1499

 Admit that Michael Gaisinsky is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1500

 Admit that Michael Gaisinsky is not subject to the terms, including confidentiality
 obligations, of the 2009 Agreement.

 Request for Admission No. 1501

 Admit that Michael Gaisinsky accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1502

 Admit that Michael Gaisinsky did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1503

 Admit that Michael Gaisinsky accessed Spectrum Information in 2009.

 Request for Admission No. 1504

 Admit that Michael Gaisinsky did not access Spectrum Information in 2009.

 Request for Admission No. 1505

 Admit that Michael Gaisinsky accessed Spectrum Information in 2010.

                                                123
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 124 of 138



 Request for Admission No. 1506

 Admit that Michael Gaisinsky did not access Spectrum Information in 2010.

 Request for Admission No. 1507

 Admit that Michael Gaisinsky accessed Spectrum Information in 2011.

 Request for Admission No. 1508

 Admit that Michael Gaisinsky did not access Spectrum Information in 2011.

 Request for Admission No. 1509

 Admit that Michael Gaisinsky accessed Spectrum Information in 2012.

 Request for Admission No. 1510

 Admit that Michael Gaisinsky did not access Spectrum Information in 2012.

 Request for Admission No. 1511

 Admit that Michael Gaisinsky accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1512

 Admit that Michael Gaisinsky did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1513

 Admit that Michael Gaisinsky accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1514

 Admit that Michael Gaisinsky did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1515

 Admit that Michael Gaisinsky accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1516

 Admit that Michael Gaisinsky did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1517

 Admit that Michael Gaisinsky accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1518

 Admit that Michael Gaisinsky did not access the Spectrum Data Room in 2012.




                                             124
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 125 of 138



 Request for Admission No. 1519

 Admit that Arie Shahar executed the 2009 Agreement.

 Request for Admission No. 1520

 Admit that Arie Shahar did not execute the 2009 Agreement.

 Request for Admission No. 1521

 Admit that Arie Shahar is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1522

 Admit that Arie Shahar is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1523

 Admit that Arie Shahar accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1524

 Admit that Arie Shahar did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1525

 Admit that Arie Shahar accessed Spectrum Information in 2009.

 Request for Admission No. 1526

 Admit that Arie Shahar did not access Spectrum Information in 2009.

 Request for Admission No. 1527

 Admit that Arie Shahar accessed Spectrum Information in 2010.

 Request for Admission No. 1528

 Admit that Arie Shahar did not access Spectrum Information in 2010.

 Request for Admission No. 1529

 Admit that Arie Shahar accessed Spectrum Information in 2011.

 Request for Admission No. 1530

 Admit that Arie Shahar did not access Spectrum Information in 2011.

 Request for Admission No. 1531

 Admit that Arie Shahar accessed Spectrum Information in 2012.

                                                 125
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 126 of 138



 Request for Admission No. 1532

 Admit that Arie Shahar did not access Spectrum Information in 2012.

 Request for Admission No. 1533

 Admit that Arie Shahar accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1534

 Admit that Arie Shahar did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1535

 Admit that Arie Shahar accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1536

 Admit that Arie Shahar did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1537

 Admit that Arie Shahar accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1538

 Admit that Arie Shahar did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1539

 Admit that Arie Shahar accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1540

 Admit that Arie Shahar did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1541

 Admit that Nati Herman executed the 2009 Agreement.

 Request for Admission No. 1542

 Admit that Nati Herman did not execute the 2009 Agreement.

 Request for Admission No. 1543

 Admit that Nati Herman is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1544

 Admit that Nati Herman is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

                                                126
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 127 of 138



 Request for Admission No. 1545

 Admit that Nati Herman accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1546

 Admit that Nati Herman did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1547

 Admit that Nati Herman accessed Spectrum Information in 2009.

 Request for Admission No. 1548

 Admit that Nati Herman did not access Spectrum Information in 2009.

 Request for Admission No. 1549

 Admit that Nati Herman accessed Spectrum Information in 2010.

 Request for Admission No. 1550

 Admit that Nati Herman did not access Spectrum Information in 2010.

 Request for Admission No. 1551

 Admit that Nati Herman accessed Spectrum Information in 2011.

 Request for Admission No. 1552

 Admit that Nati Herman did not access Spectrum Information in 2011.

 Request for Admission No. 1553

 Admit that Nati Herman accessed Spectrum Information in 2012.

 Request for Admission No. 1554

 Admit that Nati Herman did not access Spectrum Information in 2012.

 Request for Admission No. 1555

 Admit that Nati Herman accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1556

 Admit that Nati Herman did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1557

 Admit that Nati Herman accessed the Spectrum Data Room in 2010.




                                             127
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 128 of 138



 Request for Admission No. 1558

 Admit that Nati Herman did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1559

 Admit that Nati Herman accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1560

 Admit that Nati Herman did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1561

 Admit that Nati Herman accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1562

 Admit that Nati Herman did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1563

 Admit that Jiang Hsieh executed the 2009 Agreement.

 Request for Admission No. 1564

 Admit that Jiang Hsieh did not execute the 2009 Agreement.

 Request for Admission No. 1565

 Admit that Jiang Hsieh is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1566

 Admit that Jiang Hsieh is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1567

 Admit that Jiang Hsieh accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1568

 Admit that Jiang Hsieh did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1569

 Admit that Jiang Hsieh accessed Spectrum Information in 2009.

 Request for Admission No. 1570

 Admit that Jiang Hsieh did not access Spectrum Information in 2009.

                                                 128
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 129 of 138



 Request for Admission No. 1571

 Admit that Jiang Hsieh accessed Spectrum Information in 2010.

 Request for Admission No. 1572

 Admit that Jiang Hsieh did not access Spectrum Information in 2010.

 Request for Admission No. 1573

 Admit that Jiang Hsieh accessed Spectrum Information in 2011.

 Request for Admission No. 1574

 Admit that Jiang Hsieh did not access Spectrum Information in 2011.

 Request for Admission No. 1575

 Admit that Jiang Hsieh accessed Spectrum Information in 2012.

 Request for Admission No. 1576

 Admit that Jiang Hsieh did not access Spectrum Information in 2012.

 Request for Admission No. 1577

 Admit that Jiang Hsieh accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1578

 Admit that Jiang Hsieh did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1579

 Admit that Jiang Hsieh accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1580

 Admit that Jiang Hsieh did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1581

 Admit that Jiang Hsieh accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1582

 Admit that Jiang Hsieh did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1583

 Admit that Jiang Hsieh accessed the Spectrum Data Room in 2012.




                                              129
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 130 of 138



 Request for Admission No. 1584

 Admit that Jiang Hsieh did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1585

 Admit that Moshe Levy executed the 2009 Agreement.

 Request for Admission No. 1586

 Admit that Moshe Levy did not execute the 2009 Agreement.

 Request for Admission No. 1587

 Admit that Moshe Levy is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1588

 Admit that Moshe Levy is not subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1589

 Admit that Moshe Levy accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1590

 Admit that Moshe Levy did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1591

 Admit that Moshe Levy accessed Spectrum Information in 2009.

 Request for Admission No. 1592

 Admit that Moshe Levy did not access Spectrum Information in 2009.

 Request for Admission No. 1593

 Admit that Moshe Levy accessed Spectrum Information in 2010.

 Request for Admission No. 1594

 Admit that Moshe Levy did not access Spectrum Information in 2010.

 Request for Admission No. 1595

 Admit that Moshe Levy accessed Spectrum Information in 2011.

 Request for Admission No. 1596

 Admit that Moshe Levy did not access Spectrum Information in 2011.

                                                130
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 131 of 138



 Request for Admission No. 1597

 Admit that Moshe Levy accessed Spectrum Information in 2012.

 Request for Admission No. 1598

 Admit that Moshe Levy did not access Spectrum Information in 2012.

 Request for Admission No. 1599

 Admit that Moshe Levy accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1600

 Admit that Moshe Levy did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1601

 Admit that Moshe Levy accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1602

 Admit that Moshe Levy did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1603

 Admit that Moshe Levy accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1604

 Admit that Moshe Levy did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1605

 Admit that Moshe Levy accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1606

 Admit that Moshe Levy did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1607

 Admit that Gil Amisar executed the 2009 Agreement.

 Request for Admission No. 1608

 Admit that Gil Amisar did not execute the 2009 Agreement.

 Request for Admission No. 1609

 Admit that Gil Amisar is subject to the terms, including confidentiality obligations, of the
 2009 Agreement.


                                                 131
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 132 of 138



 Request for Admission No. 1610

 Admit that Gil Amisar is not subject to the terms, including confidentiality obligations, of the
 2009 Agreement.

 Request for Admission No. 1611

 Admit that Gil Amisar accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1612

 Admit that Gil Amisar did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1613

 Admit that Gil Amisar accessed Spectrum Information in 2009.

 Request for Admission No. 1614

 Admit that Gil Amisar did not access Spectrum Information in 2009.

 Request for Admission No. 1615

 Admit that Gil Amisar accessed Spectrum Information in 2010.

 Request for Admission No. 1616

 Admit that Gil Amisar did not access Spectrum Information in 2010.

 Request for Admission No. 1617

 Admit that Gil Amisar accessed Spectrum Information in 2011.

 Request for Admission No. 1618

 Admit that Gil Amisar did not access Spectrum Information in 2011.

 Request for Admission No. 1619

 Admit that Gil Amisar accessed Spectrum Information in 2012.

 Request for Admission No. 1620

 Admit that Gil Amisar did not access Spectrum Information in 2012.

 Request for Admission No. 1621

 Admit that Gil Amisar accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1622

 Admit that Gil Amisar did not access the Spectrum Data Room in 2009.


                                                 132
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 133 of 138



 Request for Admission No. 1623

 Admit that Gil Amisar accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1624

 Admit that Gil Amisar did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1625

 Admit that Gil Amisar accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1626

 Admit that Gil Amisar did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1627

 Admit that Gil Amisar accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1628

 Admit that Gil Amisar did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1629

 Admit that Michal Merman executed the 2009 Agreement.

 Request for Admission No. 1630

 Admit that Michal Merman did not execute the 2009 Agreement.

 Request for Admission No. 1631

 Admit that Michal Merman is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1632

 Admit that Michal Merman is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1633

 Admit that Michal Merman accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1634

 Admit that Michal Merman did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1635

 Admit that Michal Merman accessed Spectrum Information in 2009.

                                               133
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 134 of 138



 Request for Admission No. 1636

 Admit that Michal Merman did not access Spectrum Information in 2009.

 Request for Admission No. 1637

 Admit that Michal Merman accessed Spectrum Information in 2010.

 Request for Admission No. 1638

 Admit that Michal Merman did not access Spectrum Information in 2010.

 Request for Admission No. 1639

 Admit that Michal Merman accessed Spectrum Information in 2011.

 Request for Admission No. 1640

 Admit that Michal Merman did not access Spectrum Information in 2011.

 Request for Admission No. 1641

 Admit that Michal Merman accessed Spectrum Information in 2012.

 Request for Admission No. 1642

 Admit that Michal Merman did not access Spectrum Information in 2012.

 Request for Admission No. 1643

 Admit that Michal Merman accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1644

 Admit that Michal Merman did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1645

 Admit that Michal Merman accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1646

 Admit that Michal Merman did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1647

 Admit that Michal Merman accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1648

 Admit that Michal Merman did not access the Spectrum Data Room in 2011.




                                            134
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 135 of 138



 Request for Admission No. 1649

 Admit that Michal Merman accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1650

 Admit that Michal Merman did not access the Spectrum Data Room in 2012.

 Request for Admission No. 1651

 Admit that Avi Bar-Shalev executed the 2009 Agreement.

 Request for Admission No. 1652

 Admit that Avi Bar-Shalev did not execute the 2009 Agreement.

 Request for Admission No. 1653

 Admit that Avi Bar-Shalev is subject to the terms, including confidentiality obligations, of
 the 2009 Agreement.

 Request for Admission No. 1654

 Admit that Avi Bar-Shalev is not subject to the terms, including confidentiality obligations,
 of the 2009 Agreement.

 Request for Admission No. 1655

 Admit that Avi Bar-Shalev accessed Spectrum Information before January 1, 2009.

 Request for Admission No. 1656

 Admit that Avi Bar-Shalev did not access Spectrum Information before January 1, 2009.

 Request for Admission No. 1657

 Admit that Avi Bar-Shalev accessed Spectrum Information in 2009.

 Request for Admission No. 1658

 Admit that Avi Bar-Shalev did not access Spectrum Information in 2009.

 Request for Admission No. 1659

 Admit that Avi Bar-Shalev accessed Spectrum Information in 2010.

 Request for Admission No. 1660

 Admit that Avi Bar-Shalev did not access Spectrum Information in 2010.

 Request for Admission No. 1661

 Admit that Avi Bar-Shalev accessed Spectrum Information in 2011.

                                                135
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 136 of 138



 Request for Admission No. 1662

 Admit that Avi Bar-Shalev did not access Spectrum Information in 2011.

 Request for Admission No. 1663

 Admit that Avi Bar-Shalev accessed Spectrum Information in 2012.

 Request for Admission No. 1664

 Admit that Avi Bar-Shalev did not access Spectrum Information in 2012.

 Request for Admission No. 1665

 Admit that Avi Bar-Shalev accessed the Spectrum Data Room in 2009.

 Request for Admission No. 1666

 Admit that Avi Bar-Shalev did not access the Spectrum Data Room in 2009.

 Request for Admission No. 1667

 Admit that Avi Bar-Shalev accessed the Spectrum Data Room in 2010.

 Request for Admission No. 1668

 Admit that Avi Bar-Shalev did not access the Spectrum Data Room in 2010.

 Request for Admission No. 1669

 Admit that Avi Bar-Shalev accessed the Spectrum Data Room in 2011.

 Request for Admission No. 1670

 Admit that Avi Bar-Shalev did not access the Spectrum Data Room in 2011.

 Request for Admission No. 1671

 Admit that Avi Bar-Shalev accessed the Spectrum Data Room in 2012.

 Request for Admission No. 1672

 Admit that Avi Bar-Shalev did not access the Spectrum Data Room in 2012.




                                             136
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 137 of 138



 Dated: January 28, 2021          GREENBLUM & BERNSTEIN, P.L.C.

                                  /s/ Neil F. Greenblum
                                  Neil F. Greenblum, Esq.
                                  P. Branko Pejic, Esq.
                                  Jill M. Browning, Esq.
                                  Jeffrey H. Handelsman, Esq.
                                  GREENBLUM & BERNSTEIN, P.L.C.
                                  1950 Roland Clarke Place
                                  Reston, Virginia 20191
                                  (703) 716-1191
                                  ngreenblum@gbpatent.com
                                  bpejic@gbpatent.com
                                  jhandelsman@gbpatent.com

                                  Gregory D. Miller, Esq.
                                  RIVKIN RADLER LLP
                                  25 Main Street, Suite 501
                                  Court Plaza North
                                  Hackensack, NJ 07601-7082
                                  (201) 287-2460
                                  Gregory.Miller@rivkin.com


                                  Attorneys for Spectrum Dynamics Medical
                                  Limited




                                   137
Case 1:18-cv-11386-VSB-KHP Document 186-1 Filed 02/02/21 Page 138 of 138



                           CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the “PLAINTIFF’S FIRST SET OF
 REQUESTS FOR ADMISSION (NOS. 1-1672) TO DEFENDANTS GENERAL
 ELECTRIC COMPANY, GE HEALTHCARE, INC., AND GE MEDICAL SYSTEMS
 ISRAEL LTD.” were served today by electronic mail upon the following:

                           Marla R. Butler
                           Carl Wesolowski
                           Lauren Hogan
                           Two Alliance Center
                           3560 Lenox Road NE, Suite 1600
                           Atlanta, Georgia 30326
                           Marla.Butler@ThompsonHine.com
                           Carl.Wesolowski@ThompsonHine.com
                           Lauren.Hogan@ThompsonHine.com

                           Jesse Jenike-Godshalk
                           312 walnut Street, Suite 1400
                           Cincinnati, Ohio 45202
                           Jesse.Godshalk@ThompsonHine.com

                           Brian Lanciault
                           335 Madison Avenue, 12 th Floor
                           New York, New York 10017
                           Brian.Lanciault@ThompsonHine.com

                           Jeffrey Metzcar
                           Discovery Place
                           10050 Innovation Drive
                           Miamisburg, Ohio 45342
                           Jeff.Metzcar@ThompsonHine.com


                           Attorneys for Defendants




 Dated: January 28, 2021                 /s/ Neil F. Greenblum
                                         Neil F. Greenblum, Esq.




                                           138
